Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 1 of 100




                Exhibit 4
    Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 2 of 100




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


VOTE FORWARD,
     611 Pennsylvania Ave. SE #192
     Washington, DC 20003;

AMY BOLAN,
     719 12th Ave.                       Civil Case No.
     Honolulu, HI 96816;                 1:20-cv-0240402405

AARON CARREL,                            AMENDED COMPLAINT FOR
    2 N Roby Rd.                         INJUNCTIVE AND
    Madison, WI 53726;                   DECLARATORY RELIEF

VOCES UNIDAS DE LAS
MONTAÑAS,DANTE
FLORES-DEMARCHI,
     1001 Grand Ave.,
     Suite 107
     Glenwood Springs,
     CO 81601;1217 N
     Shary Rd. Mission,
     TX 78572;

PAUL HUNTER,

COLORADO ORGANIZATION FOR
LATINA OPPORTUNITY AND
REPRODUCTIVE RIGHTS,
     P.O. Box 40991
     Denver, CO 80204;
     415 Tillingham Ct.
     Johns Creek, GA 30022;

and
SEBASTIAN IMMONEN,
     2715 Timberglen Dr. East
     Wexford, PA 15090;

PADRES & JÓVENES UNIDOS
KATHRYN MONTGOMERY,
    4130 Tejon St., Suite C
    Denver, CO 80211,

                           Plaintiffs,
      Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 3 of 100



       v.

LOUIS DEJOY, in his official
capacity as the Postmaster General,
       475 L’Enfant Plaza SW,
       Washington, D.C.
       20260-0546;2519 N Rampart
       St. New Orleans, LA 70117;

and

UNITED STATES POSTAL
SERVICE,SEAN MORRISON,
     425 Monroe Ave.
     Helena, MT 59601;

INDERBIR SINGH DATTA,
     475 L’Enfant Plaza SW
     Washington, DC 20260-0546,


                          Defendants.14
                          060 SW
                          Sexton
                          Mountain Dr.
                          Beaverton, OR
                          97008;

MARTHA THOMPSON,
    123 Woodfield Rd.
    Portland, ME;

LINDA ROBERSON,
     3326 University Ave., Apt. 209
     Madison, WI 53705;
       Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 4 of 100




 GARY YOUNG,
      3326 University Ave., Apt. 209
      Madison, WI 53705;

        VOCES UNIDAS DE LAS
        MONTAÑAS, 1001 Grand Ave.,
        Suite 107 Glenwood Springs, CO
        81601;

        COLORADO
        ORGANIZATION FOR
        LATINA OPPORTUNITY
        AND REPRODUCTIVE
        RIGHTS, P.O. Box 40991
        Denver, CO 80204;

 and

        PADRES & JÓVENES UNIDOS,
        4130 Tejon St., Suite C Denver,
        CO 80211,

                             Plaintiffs,

        v.

        LOUIS DEJOY, in his official
        capacity as the Postmaster
        General, 475 L’Enfant Plaza
        SW Washington, D.C.
        20260-0546;

 and



                            Defendants.



       Plaintiffs Vote Forward, Aaron CarrelAmy Bolan, Aaron Carrel, InderBir

Datta, Dante Flores- deMarchi, Paul Hunter, Sebastian Immonen, Kathryn

Montgomery, Sean Morrison, Martha Thompson, Linda Roberson, Gary Young,

Voces Unidas de las Montañas,
        Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 5 of 100




Colorado Organization for Latina Opportunity and Reproductive Rights (“COLOR”), and

Padres & Jóvenes Unidos, by and through their undersigned attorneys, bring this

Complaint against the above-named Defendants; their respective agents, officers,

employees, and successors; and all persons acting in concert with each or any of them.

In support of this Complaint, Plaintiffs allege the following:

                                    INTRODUCTION

        1.    Even in ordinary years, the reliable delivery of mail ballots by the United

States Postal Service (“USPS”) is critical to our democracy. And this is no ordinary

year.

        2.    USPS’s reliability has never been taken for granted: it is safeguarded by

this nation’s laws. Statutory obligations and procedures protect USPS from political

influence and prevent capricious shifts in policy, whether by artfully crafted press

release, tweet, or shifting congressional testimony.

        3.    These safeguards are all the more important at this moment, when a

presidential election hangs in the balance. A public health crisis has prompted states to

make the unprecedented decision to enable 83% of all Americans who are eligible to

vote—approximately 190 million people—to vote by mail. USPS’s capabilities are central

to this most consequential election: USPS is tasked with no less than delivering

democracy.

        4.    Since his appointment as Postmaster General in May 2020, Defendant

Louis DeJoy has implemented policies that have undermined USPS’s ability to ensure

the on-time delivery of mail ballots. In particular, on July 10, 2020, Postmaster DeJoy

announced a ban on late and extra delivery trips (the “Late Trips Policies/Extra Trip

Policy”). Under this policy, a substantial volume of mail will be “left on the floor” at
        Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 6 of 100



postal facilities,

risking a cascading delay in the delivery of Election Mail. In his testimony before the

House of Representatives on August 24, 2020, DeJoy was boldly unrepentant in

standing by the Late/Extra Trip PoliciesPolicy.

        5.     Similarly, although the number of decommissioned mail sorting machines

skyrocketed under his tenure, DeJoy has unapologetically refused to restore the

hundreds of processing machines decommissioned since his first day as Postmaster

General in June 2020. The total number of sorting machines removed under DeJoy’s

tenure alone could have processed over 1.6 million ballots an hour in the months leading

up to the November 2020 election, but DeJoy has testified that he will not reinstate

them.

        6.     The Late Trips Policies/Extra Trip Policy and the failure to restore

decommissioned sorting machines (collectively, the “Challenged Policies”) have also

taken place in tandem with Postmaster General DeJoy’s unequivocal failure to reverse

certain additional policies that negatively impact mail delivery. He has left the

authorization of overtime during the election to the discretion of local managers. He has

offered vague assurances that further resources will be made available to facilitate the

delivery of Election Mail.

        7.     Throughout this process, Defendants have failed to honor the statutory

requirement of 39 U.S.C. § 3661 that changes in postal policy be approved by the Postal

Regulatory Commission (“PRC”). These procedures exist for a reason: to prevent the

poorly articulated, ill explained, and shifting policy pronouncements that have marked

DeJoy’s brief tenure as Postmaster General.

        8.     One voice, however, has been quite clear on the subject of mail balloting.
       Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 7 of 100



President Trump has repeatedly and emphatically stated his opposition to mail balloting,
baselessly asserting that it is part of a nefarious plan by his opponents to steal the
election.
       9.     In this historic moment, Defendants should be redoubling their efforts to

facilitate the right to vote and provide a clear articulation of their policies and the basis

for them. Instead, DeJoy has ignored USPS’s statutory obligations, obfuscated the

implementation and cessation of numerous policies, and unreasonably burdened the

right to vote. His policies cannot stand.

                              JURISDICTION AND VENUE

       10.     The Court has subject matter jurisdiction over Plaintiffs’ claims under

Article III of the Constitution, 28 U.S.C. §§ 1331 and 281339, and 39 U.S.C. §

1331.409. An actual and justiciable controversy exists between the parties within the

meaning of 28

U.S.C. § 2201(a), and this Court may grant declaratory relief, injunctive relief, and other

relief pursuant to 28 U.S.C. §§ 2201, 2202 and the Court’s equitable powers. Plaintiffs

have no adequate remedy at law.

       11.     Venue is proper in this district because Defendants reside in this judicial

district and a substantial part of the acts or omissions giving rise to the claim occurred

in this judicial district. 28 U.S.C. § 1391(c)(2), (e)(1).

                                           PARTIES

       12.     Plaintiff Vote Forward is a 501(c)(4) nonprofit organization founded in

2019 that works to empower grassroots volunteers to help register voters from

traditionally underrepresented communities and encourage them to vote. Vote Forward

builds tools to enable Americans across all 50 states to encourage their fellow citizens to

participate in our democracy. To date, more than 165,000 volunteers have used the Vote

Forward platform and hand-written more than 8 million “Please vote!” and “Please
      Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 8 of 100




register to vote!” letters to fellow citizens. Vote Forward’s overall 2020 get-out-the-vote

(“GOTV”) goal is to send 10 million letters in late October. As a result of recent

disruptions and delays in mail delivery by USPS, the organization has had to redirect

significant organizational resources to the work of responding to a deluge of questions

and concerns from our volunteers about the impact of those delays on their efforts. The

organization has also launched two entirely new programs to understand the scope of

current mail delays, and to investigate their likely impact on the efficacy of the GOTV

program.

       13.    Plaintiff Aaron Carrel lives in Madison, Wisconsin. He is a registered voter

who voted by mail in the Wisconsin primary election. He lives with a relative who is

immunocompromised, and he intends to vote by mail in the general election because

voting in person would put his family member at risk of contracting COVID-19.

       14.    Plaintiff Amy Bolan lives in Honolulu, Hawaii. She is 25 years old and has

been a registered voter of the state since she was 18. Ms. Bolan is voting by mail in the

general election because Hawaii conducts its elections primarily by mail. She plans to

mail her completed ballot close to Election Day because she is unsure who she will vote

for in local elections, and would like more time to learn the platforms of the local

candidates.

       15.    Plaintiff Martha Thompson is from Portland, Maine and is a registered

voter in the state. She is a college student and will be traveling throughout the fall

semester as part of a program where she works on organic farms in various states. She

plans to vote by mail close to Election Day because she is unsure what state she will be

in by mid-October.
      Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 9 of 100




       16.    Plaintiff Paul Hunter lives in Johns Creek, Georgia and has been a

registered voter in the state since 2010. He voted by mail in the primaries and plans to

vote by mail in the general election because he is concerned that voting in person poses

risks to his health given the pandemic.

       17.    Plaintiff InderBir Datta lives in Beaverton, Oregon. He recently moved to

Oregon and is undecided about all the local candidates on the ballot for the general

election. He plans to vote by mail close to Election Day because he wants to be able to

consider all information about local candidates, including information that may arise

closer to Election Day. Mr. Datta also plans to vote by mail because his spouse is on an

immunosuppressant and his family has been keeping strict quarantine during the

COVID-19 pandemic. He does not want to vote in person and risk his family’s health.

       18.    Plaintiff Dante Flores-deMarchi is a college student in Rhode Island. He is

from the Rio Grande Valley and is registered to vote in Texas. He plans to vote by mail

because he expects to be living in Rhode Island. In the event his college closes due to the

pandemic, he will return to Texas but is concerned about having to vote in person

because the county he resides in has been a COVID-19 hotspot.

       19.    Plaintiffs Gary Young and Linda Roberson are husband and wife from

Hollywood, Florida. They left Florida due to concerns with high number of COVID-19

cases in Florida and are currently living in Madison, Wisconsin. Mr. Young and Ms.

Roberson are registered to vote in Florida and plan to vote by mail.

       20.    Plaintiff Sebastian Immonen is an undergraduate student currently living

in Rhode Island. He is a registered voter in Pennsylvania. Due to uncertainties caused

by the pandemic, he intends to vote by mail regardless of whether he is able to stay in

the dorms in Rhode Island, or whether he has to return to Pennsylvania if the dorms
      Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 10 of 100




close. He intends to request his absentee ballot closer to Election Day once he has a

better understanding of what state he will be in during late October.

       21.    Plaintiff Kathryn Montgomery is a resident and registered voter of

Louisiana. She is 81 years old and plans to vote by mail. She prefers to vote in person

because she loves to see the election process unfold, but because of the ongoing COVID-

19 pandemic and the need to minimize her risk of exposure to the virus, she decided to

vote by mail. Ms. Montgomery intends to vote close to Election Day because she is

undecided on which candidate to vote for in her local district attorney race.

       22.    Plaintiff Sean Morrison is a resident and registered voter of Montana. He

has previously voted by mail in prior elections and intends to vote by mail in the

upcoming general election. Mr. Morrison intends to mail his ballot close to Election

Day because he does not currently know his preferences for all of the ballot issues and

non-partisan races and may need time to evaluate and investigate them before he casts

his ballot.

       23.    Plaintiff Voces Unidas de las Montañas (“Voces Unidas”) is a

non-profitnonprofit organization that seeks to elevate the voices of Latinos in three rural

Colorado counties through civic engagement. Latinos represent 30% of the population

in Garfield and Eagle counties and 10% of the population in Pitkin county. The rural

communities Voces Unidas serves rely heavily on USPS for both every day

communication and for the exercise of their civic rights, including the right to vote. The

delays caused by USPS’s policies threaten to frustrate Voces Unidas’s mission to elevate

the voices of Latinos. TheMoreover, the delays caused by USPS’s policies have also

undermined Latinx and rural communities’ trust in USPS, causing Voces Unidas to have

to expend its limited resources on campaigns to regain the communities’ trust in the

post office and in the

                                             8
      Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 11 of 100




electoral system. Voces Unidas expects to devote resources for additional education and

outreach to this effect.

5

       24.    15.Plaintiff Colorado Organization for Latina Opportunity and

Reproductive Rights (“COLOR”) is a grassroots nonprofit organization founded in 1998

that works to enable Latino individuals and their families to lead safe, healthy and

self-determined lives. COLOR is headquartered in Denver, Colorado and works across

seven different cities including Denver Metro, Leadville, Telluride, Lamar, Silverthorne,

Trinidad and Glenwood Springs. The organization has over 11,000 members. Colorado

Latinos remain the hardest hit by COVID-19, being over-represented in the essential

worker population and in death rates. COLOR canvassers have worked non-stop, phone

banking from their homes to ensure the community gets out the vote. Even in a state

where elections are conducted entirely by mail, creating voting plans has been

challenging when the community faces widespread job loss, illness, and housing issues.

Recent changes in USPS policies have created an additional challenge. As a result of

recent disruptions and delays in mail delivery by USPS, COLOR has needed to redirect

significant organizational resources to ensure its members and communities are voting

early so their ballots are received in a timely manner. This requires additional resources

for phone banking, mailers, and digital outreach. COLOR is “all hands on deck” to

ensure the community is informed of delays and is being proactive about returning

ballots early to ensure votes are counted.

       25.    16.Plaintiff Padres & Jóvenes Unidos is a nonprofit organization building

a movement of working-class Latinx and immigrant youth and families leading

community-based solutions to expose and dismantle the root causes of systemic
     Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 12 of 100



discrimination, racism, economic inequity, and institutional injustice. Founded in 1992
        Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 13 of 100




and headquartered in Denver, Colorado, Padres & Jóvenes Unidos has over 1,000

members across the Denver Metro Area. To advance its core mission, the organization

has engaged the community in using their voice by participating in local and national

elections. Padres & Jóvenes Unidos’s civic engagement work is aimed at increasing

voter turnout, educating about electoral issues, voter suppression, and

disenfranchisement with an overall goal of building power for our most vulnerable

communities. The effects of the USPS policies have frustrated the mission of Padres &

Jóvenes Unidos and required the organization to redirect significant organizational

resources to inform members about how to effectuate their right to vote amidst the

disruptions and delays in mail delivery.

        26.   17.Defendant USPS is an independent establishment of the executive

branch of the U.S. Government. See 39 U.S.C. § 101. USPS is charged with the

obligation of providing postal services to the citizens of the United States, and it

maintains postal service facilities throughout the United States, including in the

District of Columbia. USPS headquarters are located at 475 L’Enfant Plaza, S.W.,

Washington, D.C. 20260-

0546.

        27.   18.Defendant Louis DeJoy is the Postmaster General of the USPS. DeJoy is

sued in his official capacity.

                                     BACKGROUND

I.      The Increased Importance of Voting by Mail Has Been Met With
        Animosity from the Federal Government Under the Trump
        Administration.

        A.    Voting by Mail Is Critical to the November 2020 Election.

        28.   19.On March 11, 2020, the World Health Organization (“WHO”)
     Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 14 of 100



declared a global pandemic resulting from the spread of COVID-19. Two days later,

President
       Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 15 of 100




Trump announced that the outbreak of COVID-19 in the United States constituted a

national emergency. By April 2020, the United States recorded the highest number of

confirmed COVID-19 cases in the world, and as of August 2020, it has reported over five

million COVID-19 cases, including 177,332 deaths.11

          29.   20.While people of all ages have contracted and died from COVID-19, the

virus poses additional and acute threats for individuals with preexisting medical

conditions—such as kidney disease, heart disease, asthma, hypertension, and diabetes—

who face increased risks of serious complications from COVID-19, regardless of age.22

The Centers for Disease Control and Prevention (“CDC”) has also recognized that

“[l]ong-standing systemic health and social inequities have put many people from racial

and ethnic minority groups at increased risk of getting sick and dying from

COVID-19.”33 The number of known COVID-19 cases in the United States is 2.6 times

higher among Black persons than white persons, and 2.8 times higher among Hispanic

or Latinx persons than white persons.4




 1 WHO,  WHO Coronavirus Disease (COVID-19) Dashboard (last visited Aug. 27, 2020),
 https://covid19.who.int/.
 2 CDC,   Coronavirus Disease 2019 (COVID-19): People With Certain Medical Conditions

1 WHO,  WHO Coronavirus Disease (COVID-19) Dashboard (last visited Aug. 27, 2020),
https://covid19.who.int/.
2 CDC, Coronavirus Disease 2019 (COVID-19): People With Certain Medical Conditions (last
updated Aug. 14, 2020), httpsw.c precautions/groups-at-higher-risk.html.
3 CDC, Health Equity Considerations and Racial and Ethnic Minority Groups (last updated July
24, 2020), httpsw.c
health-equity/race-ethnicity.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%
2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fracial-ethnic- minorities.html.
         Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 16 of 100



 (last updated Aug. 14, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
 precautions/groups-at-higher-risk.html.
 3 CDC, Health Equity Considerations and Racial and Ethnic Minority Groups (last
 updated July 24, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/
 health-equity/race-ethnicity.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov
 % 2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fracial-ethnic-
 minorities.html.4 CDC, COVID-19 Hospitalization and Death by Race/Ethnicity (last
 updated Aug. 18, 2020),
 https://www.cdc.gov/coronavirus/2019-ncov/covid-data/investigations-
 discovery/hospitalization-death-by-race-ethnicity.html.




          30.   21.://wwdc.gov/coronavirus/2019-ncov/need-extra-://wwdc.gov/coron

avirus/2019-ncov/community/://wwdc.gov/coronavirus/2019-ncov/covid-data/inves

tigations-There is currently no approved medication or vaccine for COVID-19, and

medical experts and government agencies generally agree that a vaccine will not be

available to the public in 2020.52020.5

          31.   22.In the interim, experts have identified techniques that are effective in

decreasing transmission of COVID-19, including practicing social distancing by avoiding

close, in-person contacts, avoiding large gatherings, wearing masks in public, and

practicing frequent and thorough handwashing.

          32.   23.As a result of the pandemic and its restrictions on in-person voting, the

demand for mail-in voting—which has existed in the United States for decades—has

skyrocketed. During the COVID-19 pandemic, in-person voting presents an increased

risk of infection to all voters, and an intolerable risk of infection for voters who are

particularly vulnerable to the illness. For elderly voters, voters with pre-existing medical


4 CDC, COVID-19 Hospitalization and Death by Race/Ethnicity (last updated Aug. 18, 2020),
httpsw.c discovery/hospitalization-death-by-race-ethnicity.html.
5 HHS, Fact Sheet Explaining Operation Warp Speed, (June 16, 2020), httpsw/a speed.html;
Gisela Crespo, US gets Reality Checks on COVID-19 Vaccine, Duration of Symptoms, CNN (July
24, 2020), httpsw.c coronavirus-friday/index.html.
         Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 17 of 100



conditions, and voters from racial and ethnic minority groups, the ability to cast a ballot

by mail is essential. And even in ordinary years, casting a mail-in ballot may be the only

realistic means of voting for voters with disabilities or those who are unable to get to the

polls.

         33.   24.The CDC, for example, has warned of the significant possibility of

person- to-person COVID-19 transmission at polling sites and has encouraged the use of

“voting




5 HHS, Fact Sheet Explaining Operation Warp Speed, (June 16, 2020),
https://www.hhs.gov/about/news/2020/06/16/fact-sheet-explaining-operation-warp-
speed.html; Gisela Crespo, US gets Reality Checks on COVID-19 Vaccine, Duration of
Symptoms, CNN (July 24, 2020), https://www.cnn.com/2020/07/24/health/us-
coronavirus-friday/index.html.
://ww.hhs.govbout/news/2020/06/16/fact-sheet-explaining-operation-warp-://wwnn
.com/2020/07/24/health/us-
         Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 18 of 100




 methods that minimize direct contact and reduce crowd size at polling locations,” such

 as mail-in voting.66

         34.   25.Consistent with the CDC’s guidance, states have expanded mail-in

 voting access to ensure that eligible voters can vote both safely and securely during the

 2020 primary and general election cycle.

         35.   26.As of August 15, 2020, 43 states and the District of Columbia will

 permit all eligible voters to vote by mail during the COVID-19 pandemic.77 And 26 states

 and the District of Columbia have modified their election procedures to make voting by

 mail more accessible during the pandemic.88 For example, Alabama, Massachusetts,

 New Hampshire, Kentucky, and West Virginia have expanded the scope of existing state

 election laws establishing absentee ballot eligibility for illness, injury, or disability to

 include all eligible voters concerned about, or taking preventative measures because of,

 COVID-19.

         36.   27.Because of the pandemic, California, Nevada, New Jersey, and the

 District of Columbia will proactively mail ballots to all registered voters in advance of

 the general election. And five states—Colorado, Hawaii, Oregon, Washington, and

 Utah—

 6 See CDC, Coronavirus Disease 2019 (COVID-19): Recommendations for Election
 Polling Locations (last updated June 22, 2020),
 https://www.cdc.gov/coronavirus/2019-ncov/community/election-polling-
 locations.html.
 7 Id.(42 currently listed on website, with change to Kentucky voting system not yet
 reflected).
 8 Id.


6 See CDC, Coronavirus Disease 2019 (COVID-19): Recommendations for Election Polling
Locations (last updated June 22, 2020), httpsw.c locations.html.
7 Juliette Love, Matt Stevens, & Lazaro Gamio, Where Americans Can Vote by Mail in the 2020
Election, N.Y. Times (last updated Aug. 14, 2020), httpswti states.html.
8 Id.
        Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 19 of 100




 ://wwdc.gov/coronavirus/2019-ncov/community/election-polling-://ww.nymes.com/i

 nteractive/2020/08/11/us/politics/vote-by-mail-us-will conduct their elections

 entirelyprimarily by mail.99 In these eight states and the District of Columbia,

 approximately 52 million voters will automatically receive ballots in the mail this fall.

         37.     28.Consequently, at least 83% of eligible voters—approximately 190

 million people—will have the opportunity to vote by mail-in absentee ballot in the

 November 2020 election.1010

         38.     29.During the primaries, many of these states saw a record numbers of

 mail- in ballots and ballot requests. In Wisconsin, where Plaintiff Aaron Carrel resides

 and votes, nearly one million voters submitted ballots by mail in the April 2020

 primary election. Other states saw dramatic spikes in the proportion of ballots

 submitted by mail in their primary elections as compared to 2016. In New York, more

 than 1.7 million people requested ballots by mail in the June 2020 primary election—a

 tenfold increase in absentee ballot requests relative to 2016. And in Pennsylvania,

 approximately 1.9 million voters requested mail-in ballots—18 times more absentee

 ballots in the 2020 primary than for the 2016 primary election.

         39.     30.Many states have recently expanded their use of mail-in ballots. For

 the first time, California and the District of Columbia will automatically send a mail-in

 ballot to all registered active voters for the November 2020 general election. In




9 Nat’l Conf. of State
                     Legislatures, VOPP: Table 18: States With All-Mail Elections (Apr. 21, 2020),
httpswal states-with-all-mail-elections.aspx.
10 Kate Rabinowitz & Brittany Renee Mayes, At least 83% of American Voters Can Cast Ballots By
Mail in the Fall, Wash. Post (Aug. 20, 2020), httpsw.w
      Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 20 of 100




9 Nat’lConf. of State Legislatures, VOPP: Table 18: States With All-Mail Elections (Apr.
21, 2020), https://www.ncsl.org/research/elections-and-campaigns/vopp-table-18-
states-with-all-mail-elections.aspx.
10 KateRabinowitz & Brittany Renee Mayes, At least 83% of American Voters Can Cast
Ballots By Mail in the Fall, Wash. Post (Aug. 20, 2020),
https://www.washingtonpost.com/graphics/2020/politics/vote-by-mail-states/.
://ww.ncsl.org/reserch/eections-and-campaigns/vopp-table-18-://wwashingtonpost.c
om/graphics/2020/politics/vote-by-mail-states/.
          Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 21 of 100




 Pennsylvania and Delaware, all voters were given the option of voting by mail for the

 first time in the 2020 primary election.

           40.   31.Based on recent election trends, experts conservatively predict “roughly

 80 million mail ballots” will be submitted this fall, “more than double the number [of

 mail ballots] that were returned in 2016.”1111 Indeed, “[s]ome states anticipate 10 times

 the normal volume of election mail.”1212

           B.    The Trump Administration Has Repeatedly and
                 Baselessly Attacked Mail-In Voting.

           41.   32.In the lead-up to the 2020 election, President Trump has repeatedly

 asserted, without evidence, that voting by mail will lead to millions of fraudulent ballots

 being cast and will delegitimize the election outcome.1313 His assault on voting by mail

 has been relentless, with over 70 distinct attacks on mail voting.1414 And the President

 has openly stated that the motivation for refusing to fund USPS as part of the COVID-19

 stimulus packages is to frustrate voters’ ability to cast their ballots by mail.

 11 Juliette
           Love, Matt Stevens, & Lazaro Gamio, Where Americans Can Vote by Mail in
 the 2020 Election, N.Y. Times (last updated Aug. 14, 2020),
 https://www.nytimes.com/interactive/2020/08/11/us/politics/vote-by-mail-us-
 states.html.
 12 ErinCox, et al., Postal Service Warns 46 States Their Voters Could Be
 Disenfranchised by Delayed Mail-In Ballots, Wash. Post (Aug. 14, 2020),
 https://www.washingtonpost.com/local/md-politics/usps-states-delayed-mail-in-
 ballots/2020/08/14/64bf3c3c-dcc7-11ea-8051-d5f887d73381_story.html (emphasis
 added).
 13 See   generally Amy Gardner, Josh Dawsey, & Paul Kane, Trump Opposes Election Aid

11 Juliette
          Love, Matt Stevens, & Lazaro Gamio, Where Americans Can Vote by Mail in the 2020
Election, N.Y. Times (last updated Aug. 14, 2020), httpswti states.html.
12 Erin Cox, et al., Postal Service Warns 46 States Their Voters Could Be Disenfranchised by
Delayed Mail-In Ballots, Wash. Post (Aug. 14, 2020), httpsw.w
ballots/2020/08/14/64bf3c3c-dcc7-11ea-8051-d5f887d73381_story.html (emphasis added).
13 See generally Amy Gardner, Josh Dawsey, & Paul Kane, Trump Opposes Election Aid for States
and Postal Service Bailout, Threatening Nov. 3 Vote, Wash. Post (Aug. 13, 2020), httpsw.w
voting/2020/08/13/3eb9ac62-dd70-11ea-809e-b8be57ba616e_story.html.
14 Id.
          Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 22 of 100



 for States and Postal Service Bailout, Threatening Nov. 3 Vote, Wash. Post (Aug. 13,
 2020), https://www.washingtonpost.com/politics/trump-mail-
 voting/2020/08/13/3eb9ac62-dd70-11ea-809e-b8be57ba616e_story.html.
 14 Id.




           42.   33.://ww.nymes.com/interactive/2020/08/11/us/politics/vote-by-mail-u

 s-://wwashingtonpost.com/local/md-politics/usps-states-delayed-mail-in-://wwashin

 gtonpost.com/politics/trump-mail-During a March 30, 2020 interview on Fox &

 Friends regarding the Democrats’ COVID-19 stimulus bill, which would provide funding

 for election administration and USPS to facilitate voters’ ability to cast their ballots

 safely from home during the pandemic, President Trump stated that a Congressional

 stimulus bill’s funding for voting by mail would promote “levels of voting that, if you

 ever agreed to it, you’d never have a Republican elected in this country again.”1515

           43.   34.On August 13, 2020, in a subsequent Fox Business Network interview

 about the stimulus bill, President Trump further clarified his views, stating: “They want

 three and a half billion dollars for the mail-in votes. Universal mail-in ballots. They want

 $25 billion, billion, for the Post Office. Now they need that money in order to make the

 Post Office work so it can take all of these millions and millions of ballots. . . . But if they

 don’t get those two items that means you can’t have universal mail-in voting because you

 [sic] they’re not equipped to have it.”1616

           44.   35.In the midst of President Trump’s war on voting by mail,

 DeJoy—“a Republican Party and Trump campaign megadonor”—was appointed

 Postmaster General, just months before the November presidential election.17


15 Aaron  Blake, Trump Blurts out His True Motive on Mail-in Voting, Wash. Post (Aug. 13, 2020),
httpsw.w his-true-motive-blocking-post-office-funding-mail-in-voting/.
16 Ellie Kaufman et al., Trump says he opposes funding USPS because of mail-in voting, CNN
        Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 23 of 100




 15 Aaron Blake, Trump Blurts out His True Motive on Mail-in Voting, Wash. Post (Aug.
 13, 2020), https://www.washingtonpost.com/politics/2020/08/13/trump-blurts-out-
 his-true-motive-blocking-post-office-funding-mail-in-voting/.
 16 Ellie
        Kaufman et al., Trump says he opposes funding USPS because of mail-in voting,
 CNN (Aug. 13, 2020), https://www.cnn.com/2020/08/13/politics/trump-usps-
 funding-comments-2020-election/index.html.17 Lucy Tompkins, Who Is Postmaster
 General Louis Dejoy? N.Y. Times (Aug. 24, 2020),
 https://www.nytimes.com/article/general-louis-dejoy-postmaster.html.




II.         II.://wwashingtonpost.com/politics/2020/08/13/trump-blurts-ou
            t-://wwnn.com/2020/08/13/politics/trump-usps-://wwytimes.co
            m/article/general-louis-dejoy-postmaster.html.Statutory
            Obligations Safeguard USPS’s Responsibility to Promote Efficient
            Delivery of Mail from Political Influence.

            A.    USPS Mandate and Operations

            45.   36.USPS operates as “an independent establishment of the executive

branch of the Government of the United States” that is overseen by a Board of

Governors, including the Postmaster General. 39 U.S.C. §§ 201, 202(a)–(d). USPS and

its Board of Governors are responsible for “maintain[ing] an efficient system of

collection, sorting, and delivery of the mail nationwide.” 39 U.S.C. § 403(b)(1).

            46.   37.By statutory mandate, USPS must be “operated as a basic and

fundamental service provided to the people by the Government of the United States,

authorized by the Constitution, created by Act of Congress, and supported by the



(Aug. 13, 2020), httpsw.c funding-comments-2020-election/index.html.
17 Lucy Tompkins, Who Is Postmaster General Louis Dejoy? N.Y. Times (Aug. 24, 2020), httpsw.n
         Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 24 of 100



 people,” and must “provide prompt, reliable, and efficient services to patrons[.]” 39

 U.S.C. § 101(a). And the costs of “maintaining the Postal Service shall not be

 apportioned to impair the overall value of such service to the people.” Id.

         47.      38.On average, USPS processes and delivers 472.1 million pieces of mail

 every day.1818 Most incoming mail is processed by postal workers at mail processing

 facilities (“processing plants”). Processing mail involves sorting the mail for

 transportation and delivery and, for certain types of mail, applying a postmark.

 Processed mail is dispatched in trucks from the processing plants to (a) non-local

 destinations, where it




         18 One   Day in the Life of the U.S. Postal Service, USPS Postal Facts (last visited

 Aug. 27, 2020), https://facts.usps.com/one-

 day/#:~:text=The%20Postal%20Service%20adds%204%2C221%20addresses%20to%2

 0our%20delivery%20network%20every%20day.&text=Each%20day%20the%20Postal

 %20Service%20processes%20and%20delivers,pieces%20of%20First%2DClass%20Mail

 .&text=On%20average%2C%20the%20Postal%20Service,minute%20and%205%2C464

 %20each%20second. will undergo further processing, or (b) to delivery units, such as a

 post office or carrier station, for delivery to local destinations.




 39.
         48.      When processed mail arrives at the delivery unit from the processing


18 One Day in the Life of the U.S. Postal Service, USPS Postal Facts (last visited Aug. 27, 2020),
https://rb.gy/8tx3vm.
        Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 25 of 100



plant, clerks and carriers complete any final sequencing as needed, and carriers then

deliver the processed mail and collect new mail on foot or by vehicle in a prescribed

area.

        49.   40.Mail can be collected in either of two ways: a carrier collects the mail on

her route, or a clerk collects the mail at the post office. The mail collected by carriers

and clerks is dispatched by truck from the delivery unit to the processing plant, where

the cycle begins again.

        50.   41.To ensure that every piece of mail goes out of the plant or delivery unit

every day, late trips (trips taken later than initially scheduled) or extra trips (trips taken

in addition to regularly-scheduled trips) are frequently necessary. This is true for

deliveries from the delivery unit to the processing plant, from the processing plant to the

delivery unit, and, in certain circumstances, from the delivery unit to the recipient of the

mail.

        B.    Procedural Requirements for Enacting Changes to
              USPS Services

        51.   42.Congress charged USPS with the responsibility to “plan, develop,

promote, and provide adequate and efficient postal services at fair and reasonable rates

and fees.” 39 U.S.C. § 403(a); see also 39 U.S.C. § 3661(a) (“The Postal Service shall

develop and promote adequate and efficient postal services.”).

        52.   43.When “determining all policies for postal services, the Postal Service

shall give the highest consideration to the requirement for the most expeditious

collection, transportation, and delivery of important letter mail.” 39 U.S.C. § 101(e).

        53.   44.Before enacting any policies that have a nationwide impact on postal

services, USPS has a statutory obligation to submit a proposal to the Postal Regulatory

Commission. 39 U.S.C. § 3661. The Postal Regulatory Commission was created by the
      Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 26 of 100



Postal Reorganization Act, Pub. L. No. 91-375, 84 Stat. 719, which was designed “to

increase the efficiency of the Postal Service and reduce political influences on its

operations.” U.S. Postal Serv. v. Flamingo Indus. (USA) Ltd., 540 U.S. 736, 740 (2004).

Like USPS, the Commission serves as an “independent establishment of the executive

branch.” 39 U.S.C. § 501. The Commission is “composed of 5 Commissioners, appointed

by the President, by and with the advice and consent of the Senate.” Id.

§ 502(a). “The Commissioners shall be chosen solely on the basis of their technical

qualification, professional standing, and demonstrated expertise in economics,

accounting, law, or public administration, and may be removed by the President only for

cause.” Id.

       54.    45.Pursuant to the Postal Reorganization Act, “[w]hen the Postal Service

determines that there should be a change in the nature of postal services [that] will

generally affect service on a nationwide or substantially nationwide basis,” it must

“submit a proposal, within a reasonable time prior to the effective date of such proposal,

to the Postal Regulatory Commission requesting an advisory opinion on the change.” Id.

§ 3661(b).

       55.    46.Under the Commission’s Rules of Practice and Procedure, USPS is

required to submit a proposed change in the nature of postal services to the Postal

Regulatory Commission “not less than 90 days before the proposed effective date of the

change in the nature of postal services involved.” 39 C.F.R. § 3020.112.

       56.    47.After USPS submits a request to the Postal Regulatory Commission, the

Commission must provide “an opportunity for hearing on the record under sections 556

and 557 of [the Administrative Procedure Act] . . . to the Postal Service, users of the mail,

and an officer of the Commission who shall be required to represent the interests of the
          Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 27 of 100



 general public.” The public is entitled to submit comments in proceedings before the

 Commission. 39 C.F.R. § 3661(c).

          57.       48.After the hearing, the Commission must provide an advisory opinion

 that “shall be in writing and shall include a certification by each Commissioner agreeing

 with the opinion that in his judgment the opinion conforms to the policies established

 under this title.” Id. § 3661(c).

          58.       49.Consistent with Section 3661’s requirements, USPS has previously

 submitted proposed changes affecting the nature of postal services to the Commission

 within a reasonable time before the effective date of the proposal and has requested an

 advisory opinion from the Commission.1919

          C.        USPS Has Traditionally Issued and Followed Policies Consistent
                    with Its Critical Role in Facilitating the Right to Vote.

          59.       50.Since its earliest days, our Nation’s postal system has enabled

 Americans to participate in electoral democracy.




          19 See,   e.g., Postal Reg. Comm’n, Advisory Op. on Mail Processing Network

 Rationalization Service Changes, N2012-1 (Sept. 28, 2012),

 https://www.apwu.org/sites/apwu/files/resource-

 files/PRC%20advisory%20opinion%20on%20network%20rationaliztion%20plan.pdf.

          60.       51.During the Civil War, nearly 150,000 Union soldiers relied on the postal

 system to deliver ballots in the 1864 presidential election. In the midst of World War II,

 U.S. soldiers depended on the postal system to cast their votes in the 1944 presidential

19 See,e.g., Postal Reg. Comm’n, Advisory Op. on Mail Processing Network Rationalization
Service Changes, N2012-1 (Sept. 28, 2012), httpsw.a
files/PRC%20advisory%20opinion%20on%20network%20rationaliztion%20plan.pdf.
          Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 28 of 100




 ://wwpwu.org/sites/apwu/files/resource-election. And in elections in between and

 since, soldiers stationed around the world have relied on postal voting to participate in

 elections at home.

           61.     52.So too have civilians. As explained above, five states hold all-mail

 elections,20 primarily by mail,20 an additional 34 states and Washington, D.C. allow

 residents to vote by mail regardless of their reasons for doing so,21 21 and every other state

 permits voting by mail under some circumstances, such as for those with physical illness

 or disabilities that prevent a trip to the polling place or those who expect to work a shift

 of 10 hours or more on election dayElection Day.2222 Postal voting is and has been

 integral to American elections for decades.

           62.     53.“In determining all policies for postal services,” USPS has a statutory

 obligation to provide “the highest consideration to the requirement for the most

 expeditious collection, transportation, and delivery of important letter mail.” 39 U.S.C.



 20 SeeColo. Rev. Stat. § 1-5-401; Haw. Stat. § 11-101; Or. Rev. Stat. § 254.465; Wash.
 Rev. Code § 29A.40.010; Utah Code Ann § 20A-3-302.
 21 See
      Alaska Stat. § 15.20.010; Ariz. Rev. Stat. § 16-541; Cal. Elec Code § 3003; D.C.
 Mun. Regs. Tit. 3, § 720; Fla. Stat. 101.62; Ga. Code § 21-2-380; Idaho Code § 34-1001;
20 See Colo. Rev. Stat. § 1-5-401; Haw. Stat. § 11-101; Or. Rev. Stat. § 254.465; Wash. Rev. Code §
29A.40.010; Utah Code Ann § 20A-3-302.
21 See Alaska Stat. § 15.20.010; Ariz. Rev. Stat. § 16-541; Cal. Elec Code § 3003; D.C. Mun. Regs. Tit.
3, § 720; Fla. Stat. 101.62; Ga. Code § 21-2-380; Idaho Code § 34-1001; 10 ILS 5/19-1; Iowa Code §
53.1; Kan. Stat. Ann. § 25-1119(a); 21-A ME Rev. Stat. § 751; Md. Elec. Law § 9-304; M.C.L.A. §
168.759; Minn. Stat. § 203B.02; Mont. Code § 13-13- 201; Neb. Rev. Stat. Ann. § 32-938; NRS §
293.313; N.J. Rev. Stat. § 19:63-3; N.M. Stat.
 § 1-6-3; N.C. Gen. Stat. § 163-226; N.D. Cent. Code § 16.1-07-01; Ohio Rev. Code §
 3509.02; 26 Okla. Stat. § 26-14-105; 25 P.S. § 3150.11; R.I. Gen Laws § 17-20-2; S.D.
 Cod. Laws § 12-19-1; 17 VSA § 2531; Va. Code Ann. § 24.2-700; Wis. Stat. § 6.86(1)(ac);
 Wyo. Stat. § 22-9-102.
22 See,   e.g., Ala. Sec’y of State, Absentee Voting Information, httpsw.a
         Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 29 of 100



 10 ILS 5/19-1; Iowa Code § 53.1; Kan. Stat. Ann. § 25-1119(a); 21-A ME Rev. Stat. § 751;
 Md. Elec. Law § 9-304; M.C.L.A. § 168.759; Minn. Stat. § 203B.02; Mont. Code § 13-13-
 201; Neb. Rev. Stat. Ann. § 32-938; NRS § 293.313; N.J. Rev. Stat. § 19:63-3; N.M. Stat.
 § 1-6-3; N.C. Gen. Stat. § 163-226; N.D. Cent. Code § 16.1-07-01; Ohio Rev. Code §
 3509.02; 26 Okla. Stat. § 26-14-105; 25 P.S. § 3150.11; R.I. Gen Laws § 17-20-2; S.D.
 Cod. Laws § 12-19-1; 17 VSA § 2531; Va. Code Ann. § 24.2-700; Wis. Stat. § 6.86(1)(ac);
 Wyo. Stat. § 22-9-102.
        22 See, e.g., Ala. Sec’y of State, Absentee Voting Information,


 https://www.sos.alabama.gov/alabama-votes/voter/absentee-voting.

 § 101(e). Consistent with that legal duty and its integral role in facilitating the vote-by-

 mail process, USPS has traditionally promulgated and upheld policies that treat Election




 ://ww.soslabama.gov/alabama-votes/voter/absentee-voting.Mail—including both

 the ballots sent from the state to the voter, and the completed ballots returned by

 the voter to the state—as important letter mail.

         63.    54.For example, USPS has formally adopted several classes of mail,

 including First-Class Mail and Marketing Mail, which are transported with different

 delivery standards and with different postage rates. USPS regulations provide that the

 expected delivery time for most First-Class Mail has a delivery standard of 2–5 days,

 delivered within the 48 contiguous states is 1–3 days,23 while Nonprofit Marketing Mail

 has a slower delivery standard of 3–10 days.2324 In line with its statutory obligation, in



23 The Code of Federal Regulations prescribes a 1–3 day timeframe for most mail delivered within
the 48 contiguous states, 39 C.F.R. § 121.1, and recent USPS statements indicate that this
regulatory requirement may in fact be carried out in practice. See Service Standards Maps, USPS
PostalPro (July 1, 2020), https://postalpro.usps.com/ppro-tools/service-standards-maps.
Notwithstanding the delivery timeline set forth in USPS regulations, however, a recent USPS OIG
report suggests that Election Mail treated as First-Class Mail would be subject to a 2–5 day delivery
standard. See Ex. 1, USPS OIG, Processing Readiness of Election and Political Mail During the
2020 General Elections (Aug. 31, 2020).
24 USPS, Official Election Mail: State and Local Election Mail – User’s Guide (Jan. 2020),
https://about.usps.com/publications/pub632.pdf; see also USPS, Postal Pro: Service Standards
       Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 30 of 100



 prior years USPS has “treat[ed] Election and Political Mail as First-Class Mail,”

 regardless of whether the election authority paid for First-Class service or the less

 expensive Nonprofit Marketing service.2425




 ://w.upsoig.gov/sites/default/files/document-library-




Maps (last visited Aug. 27, 2020), https://postalpro.usps.com/ppro-
tools/service-standards-maps.
25 USPS Office of the Inspector General, Audit Report, a Service Performance of Election and
Political Mail During the 2018 Midterm and Special Elections at 7 (Nov. 4, 2019), httpswws
files/2019/19XG010NO000.pdf (“OIG 2019 Report”) (USPS Office of the Inspector General
“concluded that this was how [Election Mail] was generally handled.”).
         Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 31 of 100




          64.   55.USPS also traditionally takes steps to “provide greater visibility to

 Election Mail as it is processed.”2526 This includes “encourag[ing] election officials to

 use” specialized tags to identify Election Mail, such as the green Tag 191 for “Domestic

 and International Mail Ballots” and Tag 57 for Political Campaign Mailing,26 27 and

 asking




 23 USPS, Official Election Mail: State and Local Election Mail – User’s Guide (Jan.
 2020), https://about.usps.com/publications/pub632.pdf; see also USPS, Postal Pro:
 Service Standards Maps (last visited Aug. 27, 2020),
 https://postalpro.usps.com/ppro- tools/service-standards-maps.
 24 USPS Office of the Inspector General, Audit Report, a Service Performance of
 Election and Political Mail During the 2018 Midterm and Special Elections at 7 (Nov. 4,
 2019), https://www.uspsoig.gov/sites/default/files/document-library-
 files/2019/19XG010NO000.pdf (“OIG 2019 Report”) (USPS Office of the Inspector
 General “concluded that this was how [Election Mail] was generally handled.”).
 25 OIG
      2019 Report, Appendix B (letter from USPS Acting Vice President, Processing
 and Maintenance to OIG).
      26 Id. personnel to “identify and separate Election and Political from other mail at


 the facility to improve processing in accordance with standard operating

 procedures.”2728

          65.   56.USPS has also developed an Official Election Mail logo, a unique

 registered trademark that may be “used on any mailpiece created by an election official

 that is mailed to or from a citizen of the United States for the purpose of participating in

 the voting process.” This logo similarly “serves to identify [Official Election Mail] for

 Postal Service workers and distinguish it from the thousands of other mailpieces that

 are processed daily.” USPS has historically provided detailed information to state and


26 OIG  2019 Report, Appendix B (letter from USPS Acting Vice President, Processing and
Maintenance to OIG).
27 Id.
28 Id. at 6.
          Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 32 of 100



 local election officials, including specifications about the Official Election Mail logo and

 information about obtaining postage discounts.2829

          66.   57.In prior years, USPS has also issued guidance expressly directing

 employees to afford the highest priority to absentee ballots in the months preceding a

 presidential election. For example, on August 14, 2008, USPS issued a Postal Bulletin

 stating: “Employees need to be aware that absentee balloting materials are handled



 differently than other unpaid or short-paid mailpieces. ABSENTEE BALLOTING

 MATERIALS ARE NOT TO BE RETURNED FOR ADDITIONAL POSTAGE OR

 DETAINED! The postage is collected from the election office. Any delay of absentee

 ballots is a violation of Postal Service policy.” The bulletin explained that it is “critical




 27 Id.
      at 6.
 28 USPS, Postal Bulletin 22239, Field Information Kit: Election Mail—2008,


 Publications 631 and 632 (2008), https://about.usps.com/postal-

 bulletin/2008/html/pb22239/html/ElectMailkit_006.html. that this mail is handled

 correctly to avoid any negative impact on election results or the Postal Service.”2930

          67.   58.The USPS Office of the Inspector General (“OIG”) conducted an audit

 of the 2018 Midterm and Special Elections and concluded that “timely delivery of


29 USPS,  Postal Bulletin 22239, Field Information Kit: Election Mail—2008, Publications 631 and
632 (2008), https://about.usps.com/postal-
bulletin/2008/html/pb22239/html/ElectMailkit_006.html.
30 USPS Postal Bulletin (PB 22239) (Aug. 14, 2008) (emphasis in original); see also USPS Postal
Bulletin (PB 22342) (July 26, 2012) (“[S]hort-paid and unpaid absentee balloting materials must
never be returned to the voter for additional postage. Postage is collected from the election office
upon delivery or at a later date.”).
         Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 33 of 100



 Election and Political Mail is necessary to ensure the integrity of the U.S. election

 process.”3031 To ensure timely delivery of Election Mail, the USPS OIG recommended

 that USPS management take several key steps, including “[e]nsur[ing] sufficient mail

 processing staff are assigned to appropriately process peak Election and Political Mail

 volume.”3132

 III.     Defendants Disregarded Procedural Safeguards and Implemented
          Policy Changes That Impaired USPS’s Ability to Timely Deliver
          Election Mail.

          68.      59.Upon being appointed Postmaster General, DeJoy immediately

 took     action    that     diminished   USPS’s   effectiveness   in   processing   mail

 ballots—despite an imminent election that would involve unprecedented rates of

 mail voting.

          69.      60.DeJoy implemented these new policies without any regard for

 the procedural requirements to enact changes to USPS services.




31 OIG   2019 Report at 2.
32 Id.
       Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 34 of 100




           70.   61.After a substantial public outcry and a series of congressional inquiries

 about DeJoy’s changes to USPS operations in the months preceding the November 2020

 election, DeJoy purported to suspend some of the “longstanding operational initiatives”

 that “predate[d] [his] arrival” at USPS until after the election. But his purported



 29 USPS  Postal Bulletin (PB 22239) (Aug. 14, 2008) (emphasis in original); see also
 USPS Postal Bulletin (PB 22342) (July 26, 2012) (“[S]hort-paid and unpaid absentee
 balloting materials must never be returned to the voter for additional postage. Postage
 is collected from the election office upon delivery or at a later date.”).
 30 OIG    2019 Report at 2.
           31 Id. rescission is facially incomplete and imprecise. DeJoy makesmade no


 attempt to assert that he will suspend any of the policies that he personally orchestrated,

 and expressly testified before the Senate that some of his policies that have impaired and

 continue to impair the delivery of mail ballots will remain in place.

           A.    Without Following Statutory Procedures, Postmaster General
                 DeJoy Implemented a Nationwide Late/Extra Trip
                 PoliciesPolicy that ImpairImpairs the Right to Vote.

           71.   62.On May 6, 2020, Louis DeJoy was appointed the new Postmaster

 General and CEO of USPS.3233

           72.   63.Prior to his appointment, DeJoy worked as Chair and CEO of New

 Breed Logistics (later merged with and renamed XPO Logistics), a warehousing and

 distribution company, and longtime contractor with USPS.3334 He is the first

 postmaster general in over two decades to have never worked at USPS.




33 PressRelease, Board of Governors Announces Selection of Louis DeJoy to Serve as Nation’s
75th Postmaster General, USPS (May 6, 2020),
https://about.usps.com/newsroom/national-releases/2020/0506-bog-announces-
selection-of-louis-dejoy-to-serve-as-nations-75th-postmaster-general.htm.
34 Id.
          Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 35 of 100




 64.
           73.      On July 10, 2020, USPS released a document entitled “Mandatory Stand-

 Up Talk: All Employees” that unveiled DeJoy’s “operational pivot” and prescribed

 numerous and “immediate” changes to long-standing USPS practice.3435




 32 PressRelease, Board of Governors Announces Selection of Louis DeJoy to Serve as
 Nation’s 75th Postmaster General, USPS (May 6, 2020),
 https://about.usps.com/newsroom/national-releases/2020/0506-bog-announces-
 selection-of-louis-dejoy-to-serve-as-nations-75th-postmaster-general.htm.
 33 Id.

           34 Ex.   1, USPS, Mandatory Stand-Up Talk: All Employees (July 10, 2020),

 https://www.washingtonpost.com/context/internal-usps-document-tells-employees-t

 o- leave-mail-at-distributioncenters/175dd1ae-e202-4777-877c-33442338d1cc/.

           74.      65.The document describes these changes as “immediate, lasting, and

 impactful,” and it explained that “every single employee will receive this information, no

 matter what job they perform.”3536

       75.          66.Specifically, the document listed the following nationwide policy
 changes:

 (i)      all “Network, Plant, and Delivery” trips must “depart on time”; (ii) late trips are


35 Ex.1, USPS, Mandatory Stand-Up Talk: All Employees (July 10, 2020), httpsw.w
leave-mail-at-distributioncenters/175dd1ae-e202-4777-877c-33442338d1cc/.
         Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 36 of 100



 “no longer authorized or accepted”; (iii) extra trips are “no longer authorized or

 accepted”;

 (iv) carriers “must begin on time, leave for the street on time, and return on time;” and

 (v) “no additional transportation will be authorized to dispatch mail to the plant after

 the intended dispatch” (collectively, the “Late/Extra Trip PoliciesPolicy”).3637

           76.   67.TheseThis Late/Extra Trip Policies runPolicy runs contrary to prior

 USPS policies, which instructed postal workers not to leave letters behind and to

 make multiple trips as needed to ensure that mail is timely delivered.3738




           77.   68.://wwashingtonpost.com/context/internal-usps-document-tells-empl

 oyees-to-://wwashingtonpost.com/Notably, the document detailing thesethe

 Late/Extra Trip PoliciesPolicy states: “[o]ne aspect of these changes that may be

 difficult for employees is that—temporarily—we may see mail left behind or on the

 workroom floor or docks.”3839

           78.   69.On July 14, 2020, a USPS PowerPoint presentation entitled “PMGs

 expectations and plan” reaffirmed the Late/Extra Trip PoliciesPolicy. It states that

 “plants are not to send mail late,” and if the “plants are not on time they will hold the

 mail for the next


36 Id.
37 Id.
38 Jacob  Bogage, Postal Service Memos Detail “Difficult” Changes, Including Slower Mail
Delivery, Wash. Post (July 14, 2020), httpsw.w
business/2020/07/14/postal-service-trump-dejoy-delay-mail/.
39 Ex. 1, USPS, Mandatory Stand-Up Talk: All Employees (July 10, 2020).
          Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 37 of 100




 35 Id.

 36 Id.

 37 JacobBogage, Postal Service Memos Detail “Difficult” Changes, Including Slower
 Mail Delivery, Wash. Post (July 14, 2020), https://www.washingtonpost.com/
 business/2020/07/14/postal-service-trump-dejoy-delay-mail/.
       38 Ex. 1, USPS, Mandatory Stand-Up Talk: All Employees (July 10, 2020).day.”39


 day.”40 The presentation also details the policy of curtailing late trips by mail carriers,

 stating that carriers will not start “any later” than “0900” (9:00 am), and that if the

 delivery units “get mail late and your carriers are gone and you cannot get the mail out

 without [overtime] it will remain for the next day.”4041

          79.   70.In a letter to members of Congress dated August 6, 2020, USPS Chief

 Operating Officer David Williams confirmed that, at DeJoy’s direction, USPS had taken

 “immediate steps” geared toward “improving our transportation efficiency” by, among

 other things, “working to eliminate extra and late trips” and reducing “unnecessary” and

 “unauthorized” overtime.”4142 DeJoy likewise confirmed these changes in his opening

 remarks before the USPS Board of Governors on August 7, 2020.422020.43


          80.   71.://ww.nonprotmailers.org/leaked-usps-powerpoint-indicates-pmg-de

 joy-focus-://ww.hsc.senate.gov/imo/media/doc/20200806_USPS%20Response%20t

 oIn an internal USPS memorandum dated August 13, 2020, DeJoy again confirmed



40 Leaked  USPS PowerPoint indicates PMG DeJoy Focus on Getting Operating Costs Under
Control, Alliance of Nonprofit Mailers (July 14, 2020), httpswfi
on-getting-operating-costs-under-control/ (“July 14 USPS PMG Presentation”).
41 Id.
42 See Letter from David Williams to Senator Gary Peters et al. (Aug. 6, 2020), httpswga

 %20Peters%20et%20al%20Jul%2030%20Ltr.pdf.
43 See
     USPS, Postmaster General Louis DeJoy’s Opening Remarks for the USPS Board of
Governors Aug. 7 Meeting (Aug. 7, 2020),
          Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 38 of 100



 the changes to longstanding USPS policy.43 44 Specifically, he highlighted that




 39 Leaked USPS PowerPoint indicates PMG DeJoy Focus on Getting Operating Costs
 Under Control, Alliance of Nonprofit Mailers (July 14, 2020),
 https://www.nonprofitmailers.org/leaked-usps-powerpoint-indicates-pmg-dejoy-focus-
 on-getting-operating-costs-under-control/ (“July 14 USPS PMG Presentation”).
 40 Id.

 41 SeeLetter from David Williams to Senator Gary Peters et al. (Aug. 6, 2020),
 https://www.hsgac.senate.gov/imo/media/doc/20200806_USPS%20Response%20to
 %20Peters%20et%20al%20Jul%2030%20Ltr.pdf.
 42 SeeUSPS, Postmaster General Louis DeJoy’s Opening Remarks for the USPS Board
 of Governors Aug. 7 Meeting (Aug. 7, 2020),
 https://about.usps.com/newsroom/national-releases/2020/0807-pmg-bog-meeting-
 comments.htm.
        43 See USPS, Path Forward: PMG Addresses Restructuring (Aug. 13, 2020),


 https://link.usps.com/2020/08/13/path-forward-2/. USPS “began those efforts right

 away,” and as a result, extra trips had already been reduced by 71%.4445

          81.   72.In enacting these dramatic policy changes on a nationwide basis, DeJoy

 and USPS completely ignored the statutory requirement to submit a proposal to the

 Postal Regulatory Commission. Defendants wholly disregarded the statutory approval

 process and failed to obtain an advisory opinion from the Postal Regulatory Commission

 prior to instituting these policy changes.

          82.   73.Furthermore, although the operational pivot is purportedly designed to

 target “soaring costs” and improve operational efficiency, it fails to explain how the new




44 See USPS, Path Forward: PMG Addresses Restructuring (Aug. 13, 2020),
https://link.usps.com/2020/08/13/path-forward-2/.
45 Id.
          Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 39 of 100



 policies effectuate those goals.4546

           83.    74.In practice, the Late/Extra Trip PoliciesPolicy can cause a chain of

 compounding delays at every step of the ballot delivery process. This can affect both

 the mailing of ballots from the state elections office to the voter and from the voter

 back to the elections office.

           84.    75.Delays inflicted on the mailing of blank ballots from the elections office

 to the voter. There are three potential points where the Late/Extra Trip PoliciesPolicy

 can cause at least one day of delay in the delivery of ballots from the elections office to

 the voter.



 https://about.usps.com/newsroom/national-releases/2020/0807-pmg-bog-meeting-
 comments.htm.




46 Ex.   1, USPS, Mandatory Stand-Up Talk: All Employees (July 10, 2020).
         Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 40 of 100




         85.      76.First, once the blank ballot is delivered to the local post office, a mail

handler has to deliver that ballot to a processing plant. But if the ballot arrives at the

local post office after the mail handler left for the processing plant, the Late/Extra Trip

PoliciesPolicy will not allow the mail handler to make an extra trip to deliver the blank

ballot. The




44 Id.

         45 Ex.   1, USPS, Mandatory Stand-Up Talk: All Employees (July 10, 2020). mail

handler must instead wait to deliver the blank ballot to the processing plant until the

next day—creating the risk of a one-day delay.

         86.      77.Second, after the processing plant receives and sorts the mail shipment

that contains the blank ballot, the ballot must be placed on the mail handler’s truck for

delivery from the processing plant back to the voter’s local post office. But if the blank

ballot is not processed in time for the mail handler’s scheduled delivery from the

processing plant to the post office, the Late/Extra Trip Policies requirePolicy requires

the ballot to remain at the processing plant until the next day—creating the risk of a

second one-day delay.

         87.      78.Third, once the blank ballot makes it back to the voter’s local post

office, a carrier has to deliver it to the voter. However, the Late/Extra Trip Policies

forbidPolicy forbids the carrier from beginning her delivery route late. Thus, if the

blank ballot arrives at the voter’s local post office after the carrier’s trip has begun, the

Late/Extra Trip Policies requirePolicy requires the carrier to wait to deliver the blank

ballot until the next day—creating the risk of a third one-day delay.
      Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 41 of 100



       88.    79.These delays are compounded for ballots being shipped to non-local

destinations, which must go through more than one processing center in order for the

ballot to travel from an election office to a voter. See supra, section II.A.

       89.    80.Delays inflicted on the delivery of completed ballots from the voter to

the elections office. This process then repeats itself (in reverse) once the voter

completes
         Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 42 of 100




 the ballot and attempts to mail it back to the election office—creating another three

 opportunities for delay. Each point of delay is caused by the Late/Extra Trip

 PoliciesPolicy, which (for the reasons set forth above) bar the additional trips needed to

 complete the delivery of mail from one point in the chain to the next. In particular:

 First, there is the risk of a one-day delay in the transmission of the ballot from the local

 delivery unit to the processing plant. Second, there is the risk of a one-day delay once

 the mail is processed at the plant before it is delivered back to the local delivery unit.

 Third, there is a further risk of a one-day delay when the mail is then transported from

 the local delivery unit to the elections office.

         90.   81.As DeJoy acknowledged in his testimony to the House Oversight

 Committee on August 24, 2020, these delays are not simply theoretical. DeJoy testified

 that these policies were directly responsible for delays in delivery, and “expose[d] a need

 to realign some of [USPS’s] processing and scheduling that caused mail to miss the

 scheduled transportation . . . .”46 47 And data from an August 12, 2020 USPS document

 titled “Service Performance Measurement: PMG Briefing” showed more than an 8%

 decrease in on-time first-class mail delivery, and similar declines for marketing mail and

 periodicals.4748

         91.   82.The Late/Extra Trip Policies havePolicy has been implemented

 under the adverse conditions of the COVID-19 pandemic, which magnifies the

 impact of that policy. In



47 SeeUSPS, Statement of Postmaster General and Chief Executive Officer Louis DeJoy before the
House Committee on Oversight and Reform (Aug. 24, 2020),
https://about.usps.com/newsroom/testimony-speeches/082420-pmg-statement.htm.
48 Service Performance Measurement: PMG Briefing, USPS (Aug. 12, 2020),
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/PM
G%20Briefing_Service%20Performance%20Management_08_12_2020.pdf.
         Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 43 of 100




particular, COVID-19 has caused staffing shortages at USPS, especially among letter

carriers. Approximately 40,000 postal workers have had to quarantine, over 6,000 have

tested positive for COVID-19, and 83 have died from contracting COVID-19.48



46 SeeUSPS, Statement of Postmaster General and Chief Executive Officer Louis
DeJoy before the House Committee on Oversight and Reform (Aug. 24, 2020),
https://about.usps.com/newsroom/testimony-speeches/082420-pmg-statement.htm.
47 ServicePerformance Measurement: PMG Briefing, USPS (Aug. 12, 2020),
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/PM
G%20Briefing_Service%20Performance%20Management_08_12_2020.pdf.
48 Postmaster  General Louis DeJoy Testimony Transcript August 24: House Oversight
Hearing at 4:57:39–4:57:55, Rev (Aug. 24, 2020),
https://www.rev.com/blog/transcripts/postmaster-general-louis-dejoy-testimony
- transcript-august-24-house-oversight-hearing.
2719.49 When letter carriers are sick, quarantining, dealing with the absence of child

care, or otherwise unable to complete their routes, the need for other carriers to make

extra and off-shift trips to ensure that the mail is delivered is at its greatest.

         92.    83.The imminent general election, which is projected to have the highest

number of mail-in ballots of all time, has further increased the need for late, extra, and

off-shift trips. The combination of the sheer expansion of mail-in ballots for the general

election and the critical importance of timely delivery of Election Mail has heightened

the importance of ensuring that postal workers have the flexibility and extended hours

necessary to complete deliveries on schedule.

         B.     The Specific Delays Inflicted by the Late/Extra Trip
                PoliciesPolicy

          84.The impact of DeJoy’s policies on the right to vote varies to some degree

with each state’s election deadlines. The attached chart provided in Exhibit 2 to this

Complaint sets forth the specific impact for states that are most critically affected by
       Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 44 of 100



 these policies. As set forth in the chart, the impact has been admitted by USPS in its

 July 29, 2020 letters. In light of these facts, it is clear that the Challenged Policies

 materially burden individuals’ right to vote in at least the following three scenarios.

        85.First, 16 states have deadlines by which an individual may apply for an

 absentee ballot that are very close to Election Day. At the same time, these 16 states

 have strict receipt-by-Election-Day deadlines for completed ballots. Defendants’

 policies create delays on both the election board’s mailing of a blank ballot and the

 voter’s return of the completed ballot, making it nearly impossible for the voter to meet

 their state’s receipt-by-Election-Day deadline. If an individual in any of these 16 states

 submits their application for an absentee ballot on the last day allowed by the state, and

 the state immediately mails this person their absentee ballot, Defendants’ policies, and




 the delays associated with them, will likely cause the voter to receive their absentee

 ballot on Election Day or shortly before then. And even assuming that the voter receives

 their blank ballot before Election Day, the additional delays caused by Defendants’

 policies also makes it highly likely that the completed ballot will not be received by the

 election official on or before Election Day.

        86.Second, 29 states have receipt-by-Election-Day deadlines for completed

 ballots. In these states, Plaintiffs will be unable to vote by mail during the weekend

 before the election, because Defendants’ policies will likely delay the return of Plaintiffs’

 ballots such that they arrive past the states’ receipt-by-Election-Day deadline.

        87.Third, some states will count a completed ballot if it is postmarked on or


49 Postmaster   General Louis DeJoy Testimony Transcript August 24: House Oversight Hearing
       Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 45 of 100



 before Election Day and received within three days or fewer after Election Day. In these

 states, Defendants’ policies will also likely delay the delivery of these ballots such that

 they are not received within three days or fewer after Election Day, even if the voter

 timely returns their ballot and USPS timely postmarks it.

               1.Defendants’ Policies Will Impact Voters Who Apply for
                     Absentee Ballots by Their State’s Deadline for Receipt
                     of Absentee Ballot Applications.

        93.    88.Currently, 29as set forth in Exhibit 2, 28 states have

 receipt-by-Election-Day deadlines, which require completed ballots to be received by

 election officials on or before Election Day. 50 Even if a returned ballot is postmarked

 (i.e., marked as received by USPS) on or before Election Day, it will not be counted

 unless it is received by election officials on Election Day.

        89.Of these 29 states with a receipt-by-Election-Day deadline, 16 of them

 have deadlines by which election officials may receive an application for an absentee




 ://ww.rev.com/og/transcripts/postmaster-general-louis-dejoy-testimony-




at 4:57:39–4:57:55, Rev (Aug. 24, 2020), httpswbl transcript-august-24-house-oversight-hearing.
50 See Ex. 2, Chart of States Where Voters’ Mail-in Ballots Are Impacted By Defendants’ Delays.
     Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 46 of 100




ballot within seven days of Election Day.49 These 16 states include Arkansas, Oklahoma,

Pennsylvania, and Tennessee (Application Deadline of October 27); Alabama, Maine,

and Wisconsin (Application Deadline of October 29); Georgia, Louisiana, Michigan, and

South Carolina (Application Deadline of October 30); and Connecticut, Delaware, New

Hampshire, South Dakota, and Wyoming (Application Deadline of November 2).50

      94.    90.Defendants’ Late Trip Policies (compounded by the pandemic, the

volume of Election Mail, and Defendants’ additional policies) threaten to

disenfranchise voters who comply with a state’s Application Deadline, and who, but

for Defendants’ delay, would have their votes counted./Extra Trip Policy impacts

voters in the 28 states with receipt-by-Election-Day deadlines, by compressing the

timeline in which a voter must mail her completed ballot to ensure that her vote is

counted.

      95.    A simple example highlights the risks associated with this delay. Assume

again that a voter in Colorado—where Plaintiffs Voces Unidas, COLOR, and Padres &

Jóvenes Unidos strive to engage Latinx voters, and where thousands of members of

COLOR and Padres & Jóvenes Unidos reside and vote—submits her completed ballot by

First-Class Mail, which in the ordinary course could be delivered in 1–3 days. The

additional delay (conservatively estimated to be up to three days) engendered by the

Late/Extra Trip Policy, however, would preclude voters from voting by mail on the

Saturday before the election. Put another way, any completed ballots mailed on October

31, or later, would not be received by the local election office by Election Day—thus

rendering any such completed ballot invalid.
          Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 47 of 100



          96.   Defendants’ admissions are consistent with this timeline. In letters that

 USPS sent to state election officials on July 29, 2020, Defendants have stated that

 completed ballots must be mailed by voters on October 27 if they are to be received by

 Election Day. The need for a full week reflects the additional risk of a delay (on top of

 the normal First Class standard of service) created by the Late/Extra Trip Policy.51




          97.   Voters in Alabama and Indiana are especially likely to suffer severe

 impacts attributable to Defendants’ policies because their ballots must be received by

 noon on Election Day,52 and in Louisiana, on the day before the election.53

          98.   There are some voters in states with “postmark deadlines” of three days or

 fewer who face a similar risk of disenfranchisement due to Defendants’ policies. In these

 handful of states, a completed ballot will be counted by election officials if it is

 postmarked on or before Election Day and received within three days, or fewer

 (depending on the state), after Election Day.54 Those small extensions do not remove the

 risk of late delivery.

          99.   Finally, among the 28 states with receipt-by-Election-Day deadlines, there


51 See,e.g., Ex. 3, USPS Letter from T. Marshall to Sec’y Boockvar (July 29, 2020).
52 Ala. Code § 17-11-18; Ind. Code Ann. § 3-11.5-4-7.
53 La. Rev. Stat. 18:1308 (mailed ballots must be received by day before election at 4:30 p.m.).
54 See Ex. 2, Chart of States Where Voters’ Mail-in Ballots Are Impacted By Defendants’ Delays.
These states include Texas (counts ballots received one day after Election Day); New Jersey
(counts ballots received two days after Election Day); and Georgia, Kansas, Kentucky,
Massachusetts, North Carolina, and Virginia (counts ballots received up to three days after
Election Day). Id.
       Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 48 of 100



 are some voters in 15 out of those 28 states who may not even receive their ballots until

 the Saturday before the election.55 Defendants’ Late/Extra Trip Policy (compounded by

 the pandemic, the volume of Election Mail, and Defendants’ additional policies)

 similarly threatens to disenfranchise voters who receive their ballot on the Saturday




 before Election Day, and who, but for Defendants’ delay, would have their votes

 counted.

           100.   91.An example is illustrative here. In PennsylvaniaFor example, in

 Wisconsin, where Plaintiff Aaron Carrel resides and votes, an individual may apply for

 an absentee ballot up until October 27—one week before the election.29. Assume that the

 election official receives the voter’s application on October 2729 and mails out a blank

 ballot to the voter that same day, and that the Defendants provide First-Class treatment

 (striving for a two- to five-day delivery timeline1–3 days) to the blank ballot. If one then

 assumes the fastest possibleFirst-Class delivery—two days—that of one day, the

 additional delay of at least one day, would mean that the blank ballot would be received

 on October 29. But if one adds the three days of delay due to Defendants’ policies (and

 accounts for the fact that the mail is not delivered on Sunday), the voter would not

 receive the ballot until Monday, November 2. If the voter then immediately filled in the

 ballot and put it in the mail, she would not be able to have any confidence that it would

 be received by the end of the day on Tuesday, November 3—especially in light of the

 potential three-day delay on the delivery of her ballot to the election officials.49 We refer


55 Thereare 15 states with Application Deadlines that fall close to Election Day. Those states
include Arkansas, Oklahoma, Pennsylvania, and Tennessee (Application Deadline of October 27);
Alabama, Maine, and Wisconsin (Application Deadline of October 29); Louisiana, Michigan, and
South Carolina (Application Deadline of October 30); and Connecticut, Delaware, New
      Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 49 of 100



to this deadline as the “Application Deadline.”

       50 See   Ex. 2, Chart of States Where Voters’ Mail-in Ballots Are Impacted By

Defendants’ Delays.92.Even if the voter applied before her state’s Application Deadline,

Defendants’ policies create the same result. For example, a more cautious voter may

apply for her absentee ballot on October 24, three days before her state’s Application

Deadline of October 27. But even under the same assumptions set forth above (two-day

First-Class Mail with no Sunday delivery), the additional three-day delay caused by

Defendants’ policies means that the voter would not receive her blank ballot until Friday,

October 30. And even if she voted and mailed out her completed ballot that day, the

three-day delay attributable to Defendants’ policies means that her completed ballot

would not be received until November 5, three days after the election, thus rendering her

vote invalid.51Saturday, October 31 at the earliest. Thus, voters in these 15 states face the

same potential injury as described above: the Late/Extra Trip Policy will likely ensure

that a voter who receives her ballot on the Saturday before the election is at risk of

having her vote not counted.

       93.This scenario is also likely to play out in the other receipt-by-Election-Day

states, several of which—including Wisconsin, where Plaintiff Aaron Carrel resides and

votes—permit voters to request ballots even later than Pennsylvania.

       101.     94.As set forth in Exhibit 2, in the nearly 50 letters that USPS General

Counsel Thomas Marshall mailed to state election officials, Defendants admit that their

policies will cause delays that may disenfranchise voters who apply for absentee ballots

as described. Specifically, USPS advised election officials that “if a voter submits a

request [for an absentee ballot] at or near [October 27], and the ballot is transmitted to


Hampshire, South Dakota, and Wyoming (Application Deadline of November 2).
          Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 50 of 100



 the voter by mail, there is a significant risk that the voter will not have sufficient time to

 complete and mail the completed ballot back to election officials in time for it to arrive

           51 Note   that these two scenarios assume that all Election Mail is treated as First

 Class mail, as DeJoy has maintained in his recent testimony before Congress, but this

 assumption is undercut by the July 29 letters themselves, which communicated to

 election officials that ballots sent by Marketing Mail will be ordinarily delivered on a 3–

 10 day timeline, and that no specific transit times can be guaranteed. by the state’s

 return deadline.”52 56 Yet despite recognizing the “significant risk” of

 disenfranchisement, Defendants continue to implement policies that delay the delivery

 of First-Class Mail, including Election Mail, and—in the same breath—admit that USPS


 “cannot adjust its delivery standards to accommodate the requirements of state election

 law.”5357

           102.      95.This position is all the more alarming given that Defendants’ policy

 changes were instituted in violation of their statutory obligation to submit proposals to

 the Postal Regulatory Commission before implementation. See supra, sections II.B &

 III.A.

                     2.     Defendants’ Policies Will Impact Voters in States
                            with Receipt-by-Election-Day Deadlines.

           96.Independent of the impact on Application Deadlines, Defendants’ policies

 impact voters in the 29 states with receipt-by-Election-Day deadlines, by compressing

 the timeline in which a voter must mail her completed ballot to ensure that her vote is

 counted.


56 See,   e.g., Ex. 3, USPS Letter to Pennsylvania at 2 (emphasis added).
57 Id.
         Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 51 of 100



          97.A simple example highlights the risks associated with this delay. Assume again

that a voter in Colorado—where Plaintiffs Voces Unidas, COLOR, and Padres & Jóvenes

Unidos strive to engage Latinx voters, and where thousands of members of COLOR and

Padres & Jóvenes Unidos reside and vote—submits her completed ballot by First-Class

Mail, which in the ordinary course could be delivered in two days. The additional

three-day delay engendered by Defendants’ policies, however, would preclude voters

from voting by mail on the Saturday before the election. Put another way, any



52 See,   e.g., Ex. 3, USPS Letter to Pennsylvania at 2 (emphasis added).
53 Id.




completed ballots mailed on October 31, or later, would not be received by the local

election office by Election Day—thus rendering any such completed ballot invalid.

          98.This scenario is likely to play out in all 16 receipt-by-Election-Day deadline

states—including Wisconsin, where Plaintiff Aaron Carrel resides and votes.

          99.Defendants’ admissions are consistent with this timeline. In letters that

USPS sent to state election officials on July 29, 2020, Defendants have stated that

completed ballots must be mailed by voters on October 27 if they are to be received by

Election Day. The need for a full week reflects the additional risk of a three-day delay

(on top of the normal First Class standard of service) created by Defendants’ policies.54

          100.This harm is particularly acute for voters in Colorado, Hawaii, and Oregon,

who not only face a “receipt by Election Day” deadline but also have no alternative to

effectuate their right to vote without the threat of being disenfranchised by delay,

because their states conduct elections entirely by mail. Furthermore, voters in Alabama
      Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 52 of 100



and Indiana are likely to suffer severe impacts attributable to Defendants’ policies

because their ballots must be received by noon on Election Day,55 and in Louisiana, on

the day before the election.56

          103.   101.In light of the ongoing pandemic, swarms of voters have opted to

forgo voting in person in favor of voting by mail. Consequently, Defendants’ Late/Extra

Trip PoliciesPolicy—which werewas implemented in the midst of this pandemic,

following numerous




54 See,   e.g., Ex. 3, USPS Letter from T. Marshall to Sec’y Boockvar (July 29, 2020).
55 Ala.   Code § 17-11-18; Ind. Code Ann. § 3-11.5-4-7.
          56 La. Rev. Stat. 18:1308 (mailed ballots must be received by day before election


at 4:30 p.m.). reports of ballots being rejected for untimeliness through no fault of the

voter—threaten threatens to disenfranchise voters en masse.

                 3.     Defendants’ Policies Will Impact Voters With
                        Postmark Deadlines of Three Days or Fewer.

          102.Defendants’ policies—and resulting injury to Plaintiffs—also apply in states

with a “postmark deadline” of three days or fewer. In these states, a completed ballot

will be counted by election officials if it is postmarked on or before Election Day and

received within three days, or fewer (depending on the state), after Election Day.57

These states include Texas (counts ballots received one day after Election Day); New

Jersey (counts ballots received two days after Election Day); and Kansas, Kentucky,

Massachusetts, North Carolina, and Virginia (counts ballots received up to three days

after Election Day).

          103.Because Defendants’ policies may generate at least a three-day delay, there is
          Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 53 of 100



 a significant risk that a completed ballot that is postmarked by Election Day will not be

 received by the states’ postmark deadline (i.e., received within one to three days after

 Election Day).

           104.For example, if Defendants accepted custody of a completed ballot in New

 Jersey and postmarked it on Election Day, for that ballot to be counted, New Jersey

 election officials must receive it within two days after Election Day. Under the fastest

 First-Class Mail delivery estimate (two days), there was a chance that the postmarked

 ballot would be received in time. But under Defendant’s policies—which may create at




 57 See
      Ex. 2, Chart of States Where Voters’ Mail-in Ballots Are Impacted By Defendants’
 Delays.




 least a three-day delay—there is little to no chance that the ballot in fact will meet the

 postmark deadline.

          104.   105.Put simply, voters who follow the rules are “set up for failure,”

 based on policies implemented by Defendants that are beyond Plaintiffs’ control.5858

 IV.      DeJoy’s Refusal to Restore Sorting Machines Has Burdened the Right
          to Vote.

          105.   106.The decommissioning and destruction of sorting machines has

 accelerated under DeJoy’s tenure.59 59 While USPS has similarly decommissioned such

 machines before, the current rate of decommissioning far exceeds that of years past. For


58 Pam Fessler & Elena Moore, Signed, Sealed, Undelivered: Thousands Of Mail-In Ballots
Rejected for Tardiness, NPR (July 13, 2020), httpsw20 of-mail-in-ballots-rejected-for-tardiness.
59 Jacob Bogage & Christopher Ingraham, Here’s Why the Postal Service Wanted to Remove
Hundreds of Mail-Sorting Machines, Wash. Post (Aug. 20, 2020), httpsw.w removals/.
          Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 54 of 100



 example,


 ://ww.npr.org/20/07/13/889751095/signed-sealed-undelivered-thousands-://wwash

 ingtonpost.com/business/2020/08/20/postal-service-mail-sorters-USPS

 decommissioned roughly 3% of sorting machines in 2018, and 5% of sorting machines

 in 2019.602019.60 In 2020, the number of machines USPS has removed or

 decommissioned amounts to a 260% increase in the rate of machines decommissioned

 the year before.6161

          106.      107.Specifically, Postmaster General DeJoy moved to decommission one of

 every ten USPS mail sorting machines in USPS’s inventory,62 62 including one of every




 58 Pam Fessler & Elena Moore, Signed, Sealed, Undelivered: Thousands Of Mail-In
 Ballots Rejected for Tardiness, NPR (July 13, 2020),
 https://www.npr.org/2020/07/13/889751095/signed-sealed-undelivered-thousands-
 of-mail-in-ballots-rejected-for-tardiness.
 59 JacobBogage & Christopher Ingraham, Here’s Why the Postal Service Wanted to
 Remove Hundreds of Mail-Sorting Machines, Wash. Post (Aug. 20, 2020),
 https://www.washingtonpost.com/business/2020/08/20/postal-service-mail-sorters-
 removals/.
 60 Id.

 61 Id.
          62 Cox,   supra note 12. seven Delivery Barcode Sorter (DBCS) machines.6363 DBCS

 machines make up the bulk of USPS’s mail sorting operation and are used to sort




60 Id.
61 Id.
62 Cox, supra note 12.
63 Paul P. Murphy & Curt Devine, Internal USPS Documents Raise Questions About Effectiveness
of Sorting Machines Removal Order, CNN (last updated Aug. 16, 2020), httpsw.c
removal-order/index.html.
       Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 55 of 100



 envelope mail, such as letters, postcards, and—critically—ballots.6464 DBCS machines are

 capable of sorting through 35,000 pieces of mail per hour.6565

           107.   108.USPS planning documents reflect that, in June and July, USPS

 planned to remove 746 letter sorting machines, including both DBCS and other

 machines.66 66 Since then, it has been reported that subsequent additional USPS internal

 documents reflected that “USPS planned to remove 502 DBCS (Delivery Barcode

 Sorter) machines,




 ://wwnn.com/2020/08/16/politics/usps-documents-sorting-machine-://wwice.com/

 en_us/article/n7wk9z/the-post-://ww.21cpw.com/us-equipment-reduction-plan/.or

 13.2% of its total inventory by September 30,” and that “nearly 95%, or 475, of those

 were scheduled to be removed by the end of July.”67 67 The nationwide loss of 475 DBCS

 machines is equivalent to losing the ability to process 16,625,000 ballots an hour.

           108.   109.As sorting machines have been decommissioned or removed, postal

 workers have reported massive backlogs of mail to be processed. In Wisconsin, where

 Plaintiff Aaron Carrel resides and votes, USPS has closed several local distribution



 63 PaulP. Murphy & Curt Devine, Internal USPS Documents Raise Questions About
 Effectiveness of Sorting Machines Removal Order, CNN (last updated Aug. 16, 2020),
 https://www.cnn.com/2020/08/16/politics/usps-documents-sorting-machine-
 removal-order/index.html.
 64 Aaron    Gordon, The Post Office Is Deactivating Mail Sorting Machines Ahead of the

64 AaronGordon, The Post Office Is Deactivating Mail Sorting Machines Ahead of the Election,
Vice (Aug. 13, 2020), httpsw.v office-is-deactivating-mail-sorting-machines-ahead-of-the-election.
65 Id.
66 USPS Equipment Reduction Plan, 21st Century Postal Worker (July 9, 2020), httpswsp
67 Murphy & Devine, supra note 63; Paul P. Murphy, These are the Sorting Machines USPS
Removed that Would Handle Mail and Election Ballots, CNN (Aug. 21, 2020), httpsw.c
trnd/index.html.
          Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 56 of 100



 Election, Vice (Aug. 13, 2020),
 https://www.vice.com/en_us/article/n7wk9z/the-post-
 office-is-deactivating-mail-sorting-machines-ahead-of-the-election.
 65 Id.

 66 USPS  Equipment Reduction Plan, 21st Century Postal Worker (July 9, 2020),
 https://www.21cpw.com/usps-equipment-reduction-plan/.
        67 Murphy & Devine, supra note 63; Paul P. Murphy, These are the Sorting


 Machines USPS Removed that Would Handle Mail and Election Ballots, CNN (Aug. 21,

 2020),

 https://www.cnn.com/2020/08/21/politics/usps-mail-sorting-machines-photos-

 trnd/index.html. centers in recent years, forcing postal workers to route ballots mailed

 by election officials out of town to one of the few remaining distribution centers. Despite

 the added stress that the closure of distribution centers places on the remaining facilities

 to process mail for large populations around the state, the USPS planning documents

 reflected that 12 DBCS machines would be decommissioned in Wisconsin by the end of

 July.6868 This includes the decommissioning of two sorting machines in Madison,69 69

 where Plaintiff Aaron Carrel resides and votes, which threatens to delay the sorting (and,

 thereby, the delivery) of ballots to Carrel and other voters.

          109.   110.The Washington Post published a map detailing which areas have

 seen reduced sorting capacity using data obtained from USPS:




 ://wwnn.com/2020/08/21/politics/usps-mail-sorting-machines-photos-://ww.21cp
 w.com/us-equipment-reduction-plan/.


68 USPS   Equipment Reduction Plan, 21st Century Postal Worker (July 9, 2020), httpswsp
69 Id.
           Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 57 of 100




70




 68 USPS Equipment Reduction Plan, 21st Century Postal Worker (July 9, 2020),
 https://www.21cpw.com/usps-equipment-reduction-plan/.
 69 Id.

                                                                                     70 See

                                                                                     Bogage,
                                                                                     supra note
                                                                                     59.70

           110.   111.DeJoy has made clear that he has no intention of replacing or

 reconnecting the sorting machines that were decommissioned or dismantled at an

 accelerated pace under his tenure. Following a conversation with DeJoy, House Speaker

 Nancy Pelosi released a statement saying DeJoy “frankly admitted that he had no

 intention of replacing the sorting machines.”71 71 And when Senator Gary Peters asked

 DeJoy if he intended to replace the sorting machines that had already been removed,

 DeJoy testified: “There is no intention to do that. They’re not needed, sir.”7272

           111.   112.DeJoy’s failure to restore the decommissioned sorting machines

 will impact USPS’s timeliness in delivering Election Mail. For example, USPS




71 PressRelease, Nancy Pelosi, Speaker, House of Representatives, Pelosi Statement After
Conversation with Postmaster General (Aug. 19, 2020), https://rb.gy/xwd0cx.
72 Senate Hearing with Postmaster General Louis DeJoy August 21 Transcript at 34:16, Rev (Aug.
21, 2020), httpswtc postmaster-general-louis-dejoy-august-21-transcript.
         Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 58 of 100




70 See
     Bogage, supra note 59.
://ww.rev.com/blog/ransripts/senate-hearing-with-representatives have also reported

that sorting machines have been removed in Colorado.7373 These removals will lead to

delays in postmarking and delivery of ballots due to the increased load on the few

remaining sorting machines. This will significantly burden the right to vote in light of

the fact that Colorado’s all-mail elections are carried out primarily by mail.

         112.   113.Because this additional sorting capacity was eliminated in the months

leading up to an election with record-breaking numbers of individuals who need to vote

by mail, DeJoy’s refusal to restore the decommissioned sorting machines will surely




71 PressRelease, Nancy Pelosi, Speaker, House of Representatives, Pelosi Statement
After Conversation with Postmaster General (Aug. 19, 2020),
https://www.speaker.gov/newsroom/81920.
72 Senate Hearing with Postmaster General Louis DeJoy August 21 Transcript at 34:16,
Rev (Aug. 21, 2020), https://www.rev.com/blog/transcripts/senate-hearing-with-
postmaster-general-louis-dejoy-august-21-transcript.
      73 Sonia Gutierrez, Denver-Area Post Office Employees Call for Changes, 9News


(last updated Aug. 27, 2020), https://www.9news.com/article/news/local/local-

politics/usps-employees-call-for-changes-denver-area/73-27255e2f-f713-4449-8f68-

755f19f92c0b. delay the processing of ballots for people who vote in the weeks leading

up to the election, and will consequently disenfranchise voters across the country.

V.       DeJoy’s Purported Backtracking Under Immense Public Pressure in
         Advance of the 2020 Election Did Not Eliminate the Challenged
         Policies’ Burden on the Right to Vote.

         113.   114.The Challenged Policies took place in the context of a broader set

of circumstances and actions by USPS that impaired the ability to vote by mail—all
       Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 59 of 100



 of which were met with intense public pressure.

           114.     115.For example, in this same time period, USPS issued inconsistent

 statements regarding the availability of overtime. The July 14, 2020 USPS PowerPoint

 presentation entitled “PMGs expectations and plans” stated that both overtime and paid




 overtime “will be eliminated.”74 74 Since that letter, it has been reported that overtime has

 been “drastically reduced.”7575

           115.     116.According to data from the American Postal Workers Union, almost

 20% of all work done by USPS mail handlers, delivery drivers, and city carriers was

 done in74 July 14 USPS PMG Presentation, supra note 39. DeJoy testified before the

 Senate Homeland Security and Governmental Affairs Committee on August 21, 2020,

 and stated that USPS has “never eliminated overtime.” See Senate Hearing with

 Postmaster General Louis DeJoy August 21 Transcript at 33:13, Rev (Aug. 21, 2020),

 https://www.rev.com/blog/transcripts/senate-hearing-with-postmaster-general-louis

 - dejoy-august-21-transcript.

           75 See   Cox, supra note 12.overtime.76 USPS employees utilize76 USPS employees



73 Sonia Gutierrez, Denver-Area Post Office Employees Call for Changes, 9News (last updated
Aug. 27, 2020), https://rb.gy/1j6tbr.
74 July 14 USPS PMG Presentation, supra note 39. DeJoy testified before the Senate Homeland
Security and Governmental Affairs Committee on August 21, 2020, and stated that USPS has
“never eliminated overtime.” See Senate Hearing with Postmaster General Louis DeJoy August 21
Transcript at 33:13, Rev (Aug. 21, 2020), httpswbl dejoy-august-21-transcript.
75 See Cox, supra note 12.
76 Nicole Goodkind, Trump-Backed Postmaster General Plans to Slow Mail Delivery, Fortune,
Fortune (July 24, 2020), https://rb.gy/11qwcn.
        Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 60 of 100



 use overtime “to handle surges in mail—including mail- in ballots.”7777

            116.   117.Postal workers in California reported that, upon DeJoy’s decision to

 restrict overtime, “the [processing] facility was in chaos . . . [w]ithin days.”78 78 One

 visitor stated the facility’s “parking lot was crammed with semi-trailers piled high with

 unsorted mail; the warehouse-like facility was packed ‘wall to wall’ with mail.”7979

            117.   118.This all occurred at the same time as USPS statements calling into

 question the First-Class status traditionally afforded to Election Mail,80 80 the

 now-paused


 ://ww.rev.com/og/transcripts/senate-hearing-with-postmaster-general-louis-://wwatim

 es.com/california/story/2020-08-20/usps-cutbacks-post-office-removal of mail

 collection boxes,81 81 and the implementation of the Expedited to




 76 NicoleGoodkind, Trump-Backed Postmaster General Plans to Slow Mail Delivery,
 Fortune, Fortune (July 24, 2020), https://fortune.com/2020/07/24/usps-mail-
 delivery-postmaster-general-louis-dejoy-us-postal-service/.
 77 Letter
         from House Speaker Nancy Pelosi and Senate Minority Leader Charles
 Schumer to Postmaster Gen. Louis DeJoy, at 5 (Aug. 14, 2020),
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2020-08-
 14.Pelosi%20et%20al.%20to%20DeJoy-PMG%20re%20Election%20Prep.pdf.
 78 LauraJ. Nelson & Maya Lau, “Like Armageddon”: Rotting Food, Dead Animals and
 Chaos at Postal Facilities Amid Cutbacks, L.A. Times (Aug. 20, 2020),

77 Letter from House Speaker Nancy Pelosi and Senate Minority Leader Charles Schumer to
Postmaster Gen. Louis DeJoy, at 5 (Aug. 14, 2020), https://rb.gy/f8wrhi.
78 Laura J. Nelson & Maya Lau, “Like Armageddon”: Rotting Food, Dead Animals and Chaos at
Postal Facilities Amid Cutbacks, L.A. Times (Aug. 20, 2020), httpsw.l chaos.
79 Id.
80 See, e.g., Luke Broadwater & Hailey Fuchs, A New Clash Over Mail Voting: The Cost of the
Postage, N.Y. Times (last updated Aug. 18, 2020),
81 See, e.g., Jacob Bogage, Postal Service Will Stop Removing Mailboxes, Wash. Post (Aug. 14,
2020), httpsw.w freaking-out-about-mailbox-removals-postal-service-says-its-routine/.
          Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 61 of 100



 https://www.latimes.com/california/story/2020-08-20/usps-cutbacks-post-office-
 chaos.
 79 Id.

 80 See, e.g., Luke Broadwater & Hailey Fuchs, A New Clash Over Mail Voting: The Cost
 of the Postage, N.Y. Times (last updated Aug. 18, 2020),
 https://www.nytimes.com/2020/08/11/us/politics/post-office-mail-in-voting.html;
 Jacob Bogage, Trump Says Postal Service Needs Money for Mail-In Voting, But He’ll
 Keep Blocking Funding, Wash. Post (Aug. 12, 2020),
 https://www.washingtonpost.com/business/2020/08/12/postal-service-ballots-dejoy/.
 81 See, e.g., Jacob Bogage, Postal Service Will Stop Removing Mailboxes, Wash. Post


 (Aug. 14, 2020), https://www.washingtonpost.com/business/2020/08/14/people-are-

 freaking-out-about-mailbox-removals-postal-service-says-its-routine/. Street/Afternoon

 Sortation (“ESAS”) pilot program that further restricted mail sorting and delivery

 practices.8282

           118.   119.The convergence of these practices—in the middle of a pandemic and

 in the months preceding the presidential election—was followed by widespread public

 outcry from thousands of protesters nationwide, including those who participated in the

 more than 800 demonstrations at post offices that took place on August 22,

 2020.832020.83

           119.   120.On August 18, 2020, DeJoy released a public statement purporting to

 suspend certain of these changes that had been implemented pursuant to “longstanding

 operational initiatives” that “predate my arrival at the Postal Service.”8484


82 See,e.g., David Ewing Duncan, “It Looks Like They’re Targeting Blue Urban Areas”: New
Postal Service Plan Is Setting Off Election Alarms, Vanity Fair (Aug. 21, 2020), httpsw.t
election-alarms; USPS Announces New ESAS Delivery Initiative Test, Nat’l Assoc.
 Letter Carriers (July 21, 2020), httpsw.l
 announces-new-esas-delivery-initiative-test.
83 Emily Davies, ‘Save the Post Office Saturday’ draws thousands of protesters nationwide, Wash.
Post (Aug. 22, 2020), https:ww the-post-office-saturday-draws-thousands-of-protesters-
nationwide/2020/08/22/ee09d094-e4b8-11ea-8dd2-d07812bf00f7_story.html.
84 Press Release, Postmaster General Louis DeJoy Statement, USPS (Aug. 18,2020),
https://about.usps.com/newsroom/national-releases/2020/0818-postmaster-general-
louis-dejoy-statement.pdf; see also Statement of Postmaster General and Chief Executive Officer
       Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 62 of 100




https://www.nytimes.com/2020/08/11/us/politics/post-office-mail-in-voting.html;
Jacob Bogage, Trump Says Postal Service Needs Money for Mail-In Voting, But He’ll
Keep Blocking Funding, Wash. Post (Aug. 12, 2020),
https://www.washingtonpost.com/business/2020/08/12/postal-service-ballots-dejoy/.
       120. 121.://wwashingtonpost.com/business/2020/08/14/people-are-://wwv

aniyfair.com/news/2020/08/new-postal-service-plan-is-setting-off-://wwnac.org/ne

ws/nalc-updates/usps-//w.washingtonpost.com/local/save-Critically, DeJoy’s

statement did not purport to suspend the new changes implemented at his

direction—including the Late/Extra Trip PoliciesPolicy announced in the July 10




 82 See,e.g., David Ewing Duncan, “It Looks Like They’re Targeting Blue Urban Areas”:
 New Postal Service Plan Is Setting Off Election Alarms, Vanity Fair (Aug. 21, 2020),
 https://www.vanityfair.com/news/2020/08/new-postal-service-plan-is-setting-off-
 election-alarms; USPS Announces New ESAS Delivery Initiative Test, Nat’l Assoc.
 Letter Carriers (July 21, 2020), https://www.nalc.org/news/nalc-updates/usps-
 announces-new-esas-delivery-initiative-test.
 83 EmilyDavies, ‘Save the Post Office Saturday’ draws thousands of protesters
 nationwide, Wash. Post (Aug. 22, 2020), https://www.washingtonpost.com/local/save-
 the-post-office-saturday-draws-thousands-of-protesters-
 nationwide/2020/08/22/ee09d094-e4b8-11ea-8dd2-d07812bf00f7_story.html.
       84 Press Release, Postmaster General Louis DeJoy Statement, USPS (Aug.


18,2020),

https://about.usps.com/newsroom/national-releases/2020/0818-postmaster-general

- louis-dejoy-statement.pdf; see also Statement of Postmaster General and Chief

Executive Officer Louis DeJoy before the House Committee on Oversight and Reform,

USPS (Aug. 24, 2020) (purporting to pause removal of sorting machines and collection



Louis DeJoy before the House Committee on Oversight and Reform, USPS (Aug. 24, 2020)
          Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 63 of 100



 boxes, and to walk back ESAS program and questioning of first-class mail status),

 https://about.usps.com/newsroom/testimony-speeches/082420-pmg-statement.htm.

 operational pivot directing reductions in service. And in his testimony before the

 House and Senate, DeJoy reaffirmed that he did not intend to suspend the Late/Extra

 Trip Policies.85Policy.85

           121.   122.DeJoy’s August 18 statement did not address the specific points

 articulated in the “PMGs expectations and plan” PowerPoint related to the Late Trip

 Policy other than to say that “overtime has, and will continue to be, approved as

 needed.”86 86 The statement does not purport to rescind the policy that, if postal workers

 “get mail late and [their] carriers are gone and [they] cannot get the mail out without

 [overtime] it will remain for the next day.87 87 Nor does it rescind the policy of curtailing

 late trips by mail carriers and stating that “plants are not to send mail late.”8888



 boxes, and to walk back ESAS program and questioning of first-class mail status),
 https://about.usps.com/newsroom/testimony-speeches/082420-pmg-statement.htm
 .
        122. 123.://w.rev.com/blog/ranscripts/senate-Unlike the PowerPoint, which


(purporting to pause removal of sorting machines and collection
85 Senate Hearing with Postmaster General Louis DeJoy August 21 Transcript at 32:28–33:00,
Rev (Aug. 21, 2020), httpswwt hearing-with-postmaster-general-louis-dejoy-august-21-transcript
(“Senator Peters: . . . Are you suspending your policy eliminating extra trips? Yes or no? Louis
DeJoy: No.
 First of all, the policy was not to eliminate extra trips. It was to mitigate extra trips.
 Senator Peters: Okay. So no to that.”); CQ Congressional Transcripts, House Oversight
 and Reform Committee Holds Hearing on Postal Service Operational Changes (Aug.
 24, 2020), https://plus.cq.com/alertmatch/454152495?0&deliveryId=64929757&
 uid=congressionaltranscripts-5991590&utm_medium=alertemail&utm_source=alert&
 openinplus=true (“The change I made was asked the team to run the trucks,
 transportation on time and mitigate extra trips . . . I would not know how to reverse that
 now. Am I to say don’t run the trucks on time? Is that the answer that we’re looking to
 get me to say here today?”).
86 July   14 USPS PMG Presentation, supra note 39.
87 Id.
          Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 64 of 100



 referenced both paid overtime and overtime, DeJoy’s statement does not specify

 whether he is lifting the suspension of overtime pay or overtime hours. And, because

 the Late/Extra Trip PoliciesPolicy banning late and extra network, plant, and delivery

 trips remainremains in place, the supposed availability of




 85 Senate  Hearing with Postmaster General Louis DeJoy August 21 Transcript at
 32:28–33:00, Rev (Aug. 21, 2020), https://www.rev.com/blog/transcripts/senate-
 hearing-with-postmaster-general-louis-dejoy-august-21-transcript (“Senator Peters: . . .
 Are you suspending your policy eliminating extra trips? Yes or no? Louis DeJoy: No.
 First of all, the policy was not to eliminate extra trips. It was to mitigate extra trips.
 Senator Peters: Okay. So no to that.”); CQ Congressional Transcripts, House Oversight
 and Reform Committee Holds Hearing on Postal Service Operational Changes (Aug.
 24, 2020), https://plus.cq.com/alertmatch/454152495?0&deliveryId=64929757&
 uid=congressionaltranscripts-5991590&utm_medium=alertemail&utm_source=alert&
 openinplus=true (“The change I made was asked the team to run the trucks,
 transportation on time and mitigate extra trips . . . I would not know how to reverse that
 now. Am I to say don’t run the trucks on time? Is that the answer that we’re looking to
 get me to say here today?”).
 86 July   14 USPS PMG Presentation, supra note 39.
 87 Id.

           88 Id.   overtime may be an illusion—if late trips and post-shift work are

 forbidden, then there is no work involving the transportation of mail for which

 overtime could be authorized.

           123.      124.And although DeJoy has now paused certain of the programs that

 started before his tenure, DeJoy has since made clear that he has no intention of

 replacing or reconnecting the decommissioned machines, even though their removal

 was accelerated during his time as Postmaster General.89 89 This distinction is critical,

 because the various internal USPS planning documents indicated that, by the time

 DeJoy issued his statement on August 18, USPS was set to have alredayalready


88 Id.
89 Senate   Hearing with Postmaster General Louis DeJoy August 21 Transcript at 34:16, Rev (Aug.
      Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 65 of 100



decommissioned more than 95% of the sorting machines that were scheduled to be

removed.9090

VI.     Defendants’ Policies Will Delay the Delivery of Election Mail.

        A.     The Delay Inflicted on All Voters

        124.   125.A delay in delivery can mean that a “voter’s right to vote . . . may

hinge on random chance,” with two ballots mailed at the same time, at different post

offices, whether either vote is counted depends “entirely on the speed at which their

local post




://ww.rev.com/blog/ransripts/senate-hearing-with-://ww1cpw.com/usps-equipment-r
eduction-plan/




21, 2020), httpswtc postmaster-general-louis-dejoy-august-21-transcript.
90 Murphy & Devine, supra note 63 (95% of target decommissioned by August 16, 2020);
httpsw.2(100% of target decommissioned by July 28).
      Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 66 of 100




office delivered their votes.” Gallagher v. New York State Bd. of Elections, No. 20 CIV.

5504 (AT), 2020 WL 4496849, at *20 (S.D.N.Y. Aug. 3, 2020). The government cannot

overlook or dismiss a “systemic problem that arbitrarily renders [thousands of] ballots

invalid.” Id. at *17.




 89 Senate
         Hearing with Postmaster General Louis DeJoy August 21 Transcript at
34:16, Rev (Aug. 21, 2020),
https://www.rev.com/blog/transcripts/senate-hearing-with-
postmaster-general-louis-dejoy-august-21-transcript.
90 Murphy & Devine, supra note 63 (95% of target decommissioned by August 16, 2020);


https://www.21cpw.com/usps-equipment-reduction-plan/ (100% of target

decommissioned by July 28).

       125.    126.The Challenged Policies individually and collectively inject an

intolerable risk of delay into the 2020 election.

       126.    127.USPS data shows that “there has been a significant drop in

service standards across the board since the beginning of July—including in

First-Class, Marketing, Periodicals, and Priority Mail”:9191




91 House Committee on Oversight and Reform, New Postal Service Documents Show Nationwide
Delays Far Worse Than Postal Service Has Acknowledged (Aug. 22, 2020),
https://oversight.house.gov/news/press-releases/new-postal-service-
documents-show-nationwide-delays-far-worse-than-postal.
92 House
       Committee on Oversight and Reform, USPS Service Performance
Measurement, PMG Briefing (Aug. 12, 2020),
         Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 67 of 100




                                                                                         92


92

         127.   128.As the above chart highlights, since DeJoy took over as Postmaster

 General, USPS service scores are 8.10% lower than baseline. And the majority of that




 91 House Committee on Oversight and Reform, New Postal Service Documents Show
 Nationwide Delays Far Worse Than Postal Service Has Acknowledged (Aug. 22,
 2020), https://oversight.house.gov/news/press-releases/new-postal-service-
 documents-show-nationwide-delays-far-worse-than-postal.
       92 House Committee on Oversight and Reform, USPS Service Performance


 Measurement, PMG Briefing (Aug. 12, 2020),

 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/

 PM G%20Briefing_Service%20Performance%20Management_08_12_2020.pdf

 drop resulted from a delay in processing—the service performance from USPS

 possession to last processing scan is 7.96% lower than baseline.9393

         128.   129.The following chart, based on USPS data from the Eastern seaboard,



93 Id.

 94 USPS, Eastern Area AIM Meeting - Service Update (Aug. 4, 2020),
 https://postalpro.usps.com/node/8407 (including Figures 1 and 2). For Figures 1 to 4,
 “SPYL” refers to “same period last year.” Additionally, FY2020 started on October 1,
 2019 for the U.S. Postal Service. Accordingly, Week 41 corresponds to the week of July
 5.
     Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 68 of 100



shows a similar dramatic drop-off in timely deliveries in the immediate aftermath of the

July 10 Late/Extra Trip PoliciesPolicy:




                                                                                     9494




https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/PM
G%20Briefing_Service%20Performance%20Management_08_12_2020.pdf.
          Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 69 of 100




          129.   Delays have persisted through August, as reflected by the data USPS

released on August 31, 2020.95

          130.   The cause of this deterioration in service has been identified by the

Postmaster General himself in his Congressional testimony. In DeJoy’s words, he only

made “one change” in this time period that accounted for the drop-off in early July: he




 93 Id.
          94 USPS,   Eastern Area AIM Meeting - Service Update (Aug. 4, 2020),

https://postalpro.usps.com/node/8407 (including Figures 1 and 2). For Figures 1 to 4,

“SPYL” refers to “same period last year.” Additionally, FY2020 started on October 1,

2019 for the U.S. Postal Service. Accordingly, Week 41 corresponds to the week of July

5. “asked the team to run the transportation on time and mitigate extra trips” in July

2020—i.e., the Late/Extra Trip PoliciesPolicy—and then the service scores significantly

declined.9596

          131.   As David Williams, former Vice Chair of the USPS Board of Governors, has

explained, these “service scores are probably the best objective measure and those are

significantly off.” This97 Williams also explained that this data is especially striking

because of the decline in mail volume during the COVID-19 pandemic, “where even

though there’s less mail, it’s moving more slowly—much more slowly.”9698


95 USPS, Congressional Briefing: Transportation & Service Performance Updates at 4 (Aug. 31,
2020), https://rb.gy/zpiomk.
96 Postmaster General Louis DeJoy Testimony Transcript August 24: House Oversight Hearing
at 3:49:09, Rev (Aug. 24, 2020), httpswbl transcript-august-24-house-oversight-hearing.
97 Congressional Progressive Caucus, CPC Hearing on Attacks on the US Postal Service at
1:29:14–1:29:25 (Aug. 20, 2020), httpsw.f postal-service/1147601832293608/ (testimony of David
Williams).
98 Id.
     Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 70 of 100



      132.   Nor can the fall in service scores be attributed to personnel shortages

caused by the pandemic. It is notable that, through the early months of the pandemic,




://ww.rev.com/og/transcripts/postmaster-general-louis-dejoy-testimony-://wwaceboo
k.com/USProgressives/videos/cpc-hearing-on-attacks-on-the-us-
       Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 71 of 100




 there was no appreciable drop in such scores. They only collapsed following the

 announcement of DeJoy’s Late/Extra Trip PoliciesPolicy on July 10, 2020.

        133.   The USPS data released on August 31, 2020 helps to quantify the loss of

 capacity that the Late/Extra Trip Policy has caused. Since the nationwide Late/Extra

 Trip Policy took effect, the USPS has dropped from an average of 4,193 late trips per day

 to an average of 1,147 late trips per day, and from an average of 2,260 extra trips per day

 to average of 606 extra trips per day. In other words, every day, USPS is conducting

 4,700 fewer late and extra trips than usual.99

        134.   133.Since DeJoy’s “operational pivot,” additional anecdotal reports of

 substantial delays and disruptions in mail service have accumulated nationwide.

 According to postal workers, DeJoy’s policies are already resulting in “delivery delays of

 at least two days across the country.”97100




 95 Postmaster General Louis DeJoy Testimony Transcript August 24: House Oversight
 Hearing at 3:49:09, Rev (Aug. 24, 2020),
 https://www.rev.com/blog/transcripts/postmaster-general-louis-dejoy-testimony-
 transcript-august-24-house-oversight-hearing.
 96 Congressional  Progressive Caucus, CPC Hearing on Attacks on the US Postal Service
 at 1:29:14–1:29:25 (Aug. 20, 2020),
 https://www.facebook.com/USProgressives/videos/cpc-hearing-on-attacks-on-the-us-
 postal-service/1147601832293608/.
        97 Jessica Dean, Jessica Schneider, & Caroline Kelly, Postal Service Says it has


 “Ample Capacity” to Handle Election After Trump Casts Doubt, CNN (Aug. 3, 2020),

 https://www.cnn.com/2020/08/03/politics/postal-service-ample-capacity-election-


99 USPS,  Congressional Briefing: Transportation & Service Performance Updates at 4 (Aug. 31,
2020), https://rb.gy/zpiomk.
100 Jessica Dean, Jessica Schneider, & Caroline Kelly, Postal Service Says it has “Ample Capacity”
to Handle Election After Trump Casts Doubt, CNN (Aug. 3, 2020), httpsw.c trump/index.html
(emphasis added).
           Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 72 of 100



 trump/index.html (emphasis added).

           135.   134.Multiple postal worker unions have affirmed that DeJoy’s new policies

 are severely limiting mail transportation and causing mail to be left at sorting plants for

 days longer than typical.98101 The American Postal Workers Union, “which represents

 more than 200,000 Postal Service employees and retirees, has received a number of




 ://wwnn.com/2020/08/03/politics/postal-service-ample-capacity-election-://wwhe

 atlantic.com/politics/archive/2020/08/how-reports from postal workers and

 customers” from mid-July to early August “that mail delivery has slowed and

 ‘degraded.’”99102

           136.   135.On August 7, 2020, a “postmaster in upstate New York . . . told their

 union that the regular mail was two days behind and, for the first time in their career,

 Express Priority Mail was not going out on time.”100 103 Similarly, Mark Dimondstein,

 the President of the American Postal Workers Union, reported that he has heard from

 several postal workers “who say Monday mail isn’t going out until Wednesday and that

 in some jurisdictions on some days, mail isn’t going out at all.”101 104 Dimondstein makes

 clear the cause of the delays: “They’re ordering workers to leave mail for another

 day.”102105 Indeed, at one post office, a postal clerk reports that under these new policies,

 “some mail is arriving a day later at the processing facility, where it could be delayed


101 RussellBerman, What Really Scares Voting Experts About the Postal Service, The Atlantic
(Aug. 14, 2020), httpsw.t postal-service-preparing-election/615271/.
102 Dean, supra note 97.
103 See Adam Clark Estes, What’s Wrong With the Mail, Vox (Aug. 7, 2020), httpsw.x
election-trump-mail-in-ballots.
104 Berman, supra note 97.

 105 Id.
           Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 73 of 100



 again.”103106




 98 RussellBerman, What Really Scares Voting Experts About the Postal Service, The
 Atlantic (Aug. 14, 2020),
 https://www.theatlantic.com/politics/archive/2020/08/how-
 postal-service-preparing-election/615271/.
 99 Dean,    supra note 97.
 100 SeeAdam Clark Estes, What’s Wrong With the Mail, Vox (Aug. 7, 2020),
 https://www.vox.com/recode/2020/8/7/21358946/postal-service-mail-delays-
 election-trump-mail-in-ballots.
 101 Berman,      supra note 97.
 102 Id.
           103 Nelson,   supra note 78.

           137.    136.USPS employees and union representatives have expressed serious

 concerns about the impact of the recent changes on their ability to process and deliver

 mail in a timely manner. In Maine, postal workers reported leaving 80,000 letters

 behind because they were not permitted to wait 10 minutes for them to be processed.104
 107




 ://wwvo.com/recode/2020/8/7/21358946/postal-service-mail-delays-://wworbes.com/
 sites/alisondurkee/2020/08/14/postmaster-general-louis-




106 Nelson,supra note 78.
107 SeeAlison Durkee, Postmaster General Acknowledges ‘Unintended Consequences’ of USPS
Changes Causing Mail Delays, Forbes (Aug. 14, 2020), httpsw.f
dejoy-acknowledges-unintended-consequences-of-usps-postal-service-changes-mail-
delays/#764bfdf46052.
       Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 74 of 100




 In Washington, D.C., hundreds of residents went two weeks without receiving any

 mail.105 108 And in New York, the president of a local chapter of the American Postal

 Workers Union reported that, as a result of the changes in service, “we’ve had entire

 towns that didn’t get their mail that day,” including “some of the bigger ones—East

 Aurora, Lancaster.”106 109 There have been similar reports of delays in mail service

 throughout the country, including in Alabama, California, Colorado, Connecticut,

 Illinois, Maryland, Michigan, Minnesota, Missouri, Nevada, New Mexico, Ohio, Oregon,

 Pennsylvania, Rhode Island, South Carolina, Texas, Utah, Vermont, Washington,

 Wisconsin, and Virginia.107110



 104 SeeAlison Durkee, Postmaster General Acknowledges ‘Unintended Consequences’ of
 USPS Changes Causing Mail Delays, Forbes (Aug. 14, 2020),
 https://www.forbes.com/sites/alisondurkee/2020/08/14/postmaster-general-louis-
 dejoy-acknowledges-unintended-consequences-of-usps-postal-service-changes-mail-
 delays/#764bfdf46052.
 105 Kolbie   Satterfield, Southwest DC Residents Go Weeks Without Mail Being Delivered,

108 Kolbie  Satterfield, Southwest DC Residents Go Weeks Without Mail Being Delivered, WUSA9
(Aug. 13, 2020), httpsw.w
no-mail-in-southeast-dc-neighborhood/65-31535798-3c83-45f8-b0e4-775ce6d6e8f8.
109 Jerry Zremski, Mail Delays, Days With No Delivery Prompt Rising Concern In WHY (Aug 13.
2020), https://buffalonews.com/news/national/govt-and-politics/mail-delays-
days-with-no-delivery-prompt-rising-concern-in-wny/article_d9944036-dd92-11ea-
8f15-778f24015679.html.
110 See, e.g., State of Washington v. Trump, No. 1:20-cv-03127 (E.D. Wash. Aug. 8, 2020),
https://agportal-s3bucket.s3.amazonaws.com/001_ComplaintUSPS.pdf; Andrew Brown &
Andrew Miller, Some SC Businesses Say They are Experiencing Delays Because of US Postal
Service Changes, The Post and Courier, (Aug. 14, 2020), httpswac
experiencing-delays-because-of-us-postal-servicechanges/article_e8716d38-dd6d-11ea-
9c9e-a79f1c82a446.html; Ellie Rushing, Mail Delays are Frustrating Philly Residents, and A
Short-Staffed Postal Service is Struggling to Keep Up, Philadelphia Inquirer (Aug. 2, 2020),
httpsw.i late-mail-delivery-philadelphia-packages-postal-service-20200802.html; Lauren Walsh,
Central Alabama Experiences Some Mail, Package Delays as USPS, UPS Feel COVID-19 Impact,
ABC33/40 News (Aug. 12, 2020),
https://abc3340.com/news/local/central-alabama-experiences-some-mail-package-
delays-as-usps-ups-feel-covid-19-impact; Ron Trevino, USPS Delivery Delays Leave 82-year-old
Texas Man Without Heart Medication for a Week, WBNS (Aug. 17, 2020), httpswti
withoutheart-medication/285-49815193-bf3d-4b45-a1a5-b0afe16236f7; David Manoucheri,
People Wait Weeks, Months for Packages to be Delivered, KCRA, (Aug. 15, 2020), httpsw.k
           Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 75 of 100



 WUSA9 (Aug. 13, 2020), https://www.wusa9.com/article/news/local/dc/two-weeks-
 no-mail-in-southeast-dc-neighborhood/65-31535798-3c83-45f8-b0e4-775ce6d6e8f8.
 106 Jerry  Zremski, Mail Delays, Days With No Delivery Prompt Rising Concern In WHY
 (Aug 13. 2020), https://buffalonews.com/news/national/govt-and-politics/mail-delays-
 days-with-no-delivery-prompt-rising-concern-in-wny/article_d9944036-dd92-11ea-
 8f15-778f24015679.html.
 107 See, e.g., State of Washington v. Trump, No. 1:20-cv-03127 (E.D. Wash. Aug. 8,


 2020), https://agportal-s3bucket.s3.amazonaws.com/001_ComplaintUSPS.pdf;

 Andrew Brown & Andrew Miller, Some SC Businesses Say They are Experiencing

 Delays Because of US Postal Service Changes, The Post and Courier, (Aug. 14, 2020),

 https://www.postandcourier.com/business/some-sc-businesses-say-they-are-


           138.   137.://wwusa9.com/article/news/local/dc/two-weeks-://ww.postndourier

 .com/business/some-sc-businesses-say-they-are-://wwnquirer.com/news/philadelphia

 /usps-tracking-in-transit-://ww.10v.com/artcle/news/nation-world/usps-delays-leave-

 humble-man-://wwcra.com/article/people-wait-weeks-months-for-packages-to-be-US

 PS has publicly acknowledged its own fears regarding its capability to handle on-time

 delivery of Election Mail submitted close to Election Day. On July 29, 2020, after

 DeJoy’s policies went into effect and noticeable service delays took place, USPS sent

 letters to 46 states and the District of Columbia, expressly stating that USPS “cannot

 guarantee all ballots cast by mail for the November election will arrive in time to be

 counted.”108111

           139.   138.The July 29 letters warned that “there is a significant risk that, at least

 in certain circumstances, ballots may be requested in a manner that is consistent with

 your election rules and returned promptly, and yet not be returned in time to be


111 Cox, supra
            note 12 (noting that USPS has “no objection” to the mail-in ballot plans of four states:
Nevada, New Mexico, Rhode Island, and Oregon).
 112 Id.
       Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 76 of 100



 counted.”

 To account for that risk, USPS “recommend[ed] that election officials use First-Class

 Mail to transmit blank ballots and allow 1 week for delivery to voters,” even though

 many states’ election laws permit voters to request a ballot within one week of Election

 Day. These letters make clear the “grim possibility for the tens of millions of Americans


 experiencing-delays-because-of-us-postal-servicechanges/article_e8716d38-dd6d-11ea
 - 9c9e-a79f1c82a446.html; Ellie Rushing, Mail Delays are Frustrating Philly Residents,
 and A Short-Staffed Postal Service is Struggling to Keep Up, Philadelphia Inquirer
 (Aug. 2, 2020),
 https://www.inquirer.com/news/philadelphia/usps-tracking-in-transit-
 late-mail-delivery-philadelphia-packages-postal-service-20200802.html; Lauren
 Walsh, Central Alabama Experiences Some Mail, Package Delays as USPS, UPS Feel
 COVID-19 Impact, ABC33/40 News (Aug. 12, 2020),
 https://abc3340.com/news/local/central-alabama-experiences-some-mail-package-
 delays-as-usps-ups-feel-covid-19-impact; Ron Trevino, USPS Delivery Delays Leave
 82-year-old Texas Man Without Heart Medication for a Week, WBNS (Aug. 17, 2020),
 https://www.10tv.com/article/news/nation-world/usps-delays-leave-humble-man-
 withoutheart-medication/285-49815193-bf3d-4b45-a1a5-b0afe16236f7; David
 Manoucheri, People Wait Weeks, Months for Packages to be Delivered, KCRA, (Aug. 15,
 2020), https://www.kcra.com/article/people-wait-weeks-months-for-packages-to-be-
 delivered/33606613; Ginna Roe, Utah Diabetic Waiting for More Than a Week For
 Supplies By Mail, KUTV, (Aug. 17, 2020); https://kutv.com/news/local/utah-diabetic-
 waiting-more-than-a-week-for-supplies-by-mail.
 108 Cox, supra note 12 (noting that USPS has “no objection” to the mail-in ballot plans of


 four states: Nevada, New Mexico, Rhode Island, and Oregon). eligible for a mail-in

 ballot this fall: Even if people follow all of their state’s election rules, the pace of USPS

 delivery may disqualify their votes.”109112

        140.   139.On July 30, 2020, USPS spokesperson David Partenheimer

 acknowledged in a statement to the Washington Post that USPS’s recent changes have

 resulted in “service impacts.”110 113 And in a subsequent letter to USPS workers on

 August 13, 2020,



113 Jacob
        Bogage, Top Democrats Say Postmaster General Acknowledged New Policies That
Workers Say Are Delaying Mail, Wash. Post (Aug. 6, 2020),
           Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 77 of 100



 delivered/33606613; Ginna Roe, Utah Diabetic Waiting for More Than a Week For
 Supplies By Mail, KUTV, (Aug. 17, 2020); https://kutv.com/news/local/utah-diabetic-
 waiting-more-than-a-week-for-supplies-by-mail.
 DeJoy himself acknowledged that delivery slowdowns were “unintended consequences”

 of his new policies.111 114 Critically, it is “not entirely clear how temporary the delays will

 be.”112 115 And for now, the delays have continued. In particular, because of the

 Late/Extra Trip PoliciesPolicy, numerous pieces of mail are left behind at both

 processing plants and delivery centers, while the unavailability of overtime has left

 workers with insufficient hours to process and deliver mail, leading to larger and larger

 piles of left-behind mail.113116

           141.      140.In a hearing before the Senate Homeland Security and Governmental

 Affairs Committee on August 21, 2020, DeJoy again admitted that his recent changes are

 responsible for these delays across the United States: “Unfortunately, some mail did not .

 . . Our production processing within the plants was not fully aligned with this


 109 Id.

 110 JacobBogage, Top Democrats Say Postmaster General Acknowledged New Policies
 That Workers Say Are Delaying Mail, Wash. Post (Aug. 6, 2020),
 https://www.washingtonpost.com/politics/2020/08/06/top-democrats-say-
 postmaster-general-acknowledged-new-policies-that-workers-say-are-delaying-mail/.
 111 Cox,    supra note 12.
 112 Estes,   supra note 100.
           113 See
                 Michael Sainato, Postmaster General’s Changes Causing Mail Delays,

 USPS Workers Say, The Guardian (Aug. 16, 2020),

 https://www.theguardian.com/business/2020/aug/16/usps-mail-delays-postmaster-



114 Cox,supra note 12.
115 Estes,supra note 100.
116 See Michael Sainato, Postmaster General’s Changes Causing Mail Delays, USPS Workers Say,
The Guardian (Aug. 16, 2020), httpsw.t general-changes-workers; see also James Doubek, Postal
Workers Decry Changes And Cost-Cutting Measures, KUOW (Aug. 11, 2020),
https://kuow.org/stories/postal- workers-decry-changes-and-cost-cutting-measures.
          Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 78 of 100



 general-changes-workers; see also James Doubek, Postal Workers Decry Changes And

 Cost-Cutting Measures, KUOW (Aug. 11, 2020), https://kuow.org/stories/postal-

 workers-decry-changes-and-cost-cutting-measures. established schedule. So we had

 some delays in the mail. And our recovery process in this should have been a few days

 and it’s mounted to be a few weeks.”114117




 https://www.washingtonpost.com/politics/2020/08/06/top-democrats-say-
 postmaster-general-acknowledged-new-policies-that-workers-say-are-delaying-mail/.
 ://wwheguardian.com/business/2020/aug/16/usps-mail-delays-postmaster-://wwhegu
 ardian.com/us-://ww.rev.com/blog/ransripts/senate-hearing-with-




117 See
      Sam Levine, USPS Chief Concedes Changes Causing Delays But Won’t Restore Sorting
Machines, The Guardian (Aug. 21, 2020), httpsw.t
news/2020/aug/21/usps-louis-dejoy-senate-hearing-mail-in-voting; see also Senate Hearing
with Postmaster General Louis DeJoy August 21 Transcript at 25:52–26:54, Rev (Aug. 21, 2020),
httpswtc postmaster-general-louis-dejoy-august-21-transcript.
          Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 79 of 100




           142.    141.In discussing his implementation of the Late/Extra Trip

 PoliciesPolicy, DeJoy testified before the Senate that “[i]n transition there would be an

 issue”; that “certainly there was a slowdown in the mail -- when our production did not

 meet the schedule”; that “we feel bad about what the dip in our service, the level has

 been”; and that “we did not [do] as great a job as we should” in recovering from the

 “imbalances” created by the transition.115118

           143.    142.On August 24, 2020, DeJoy confirmed in his testimony before the

 House that, because “production schedules within the plants were not aligned with the

 transportation schedules going out,” “about 10% of the mail was not aligned,” which

 meant “[t]he production plants were getting done late, and the trucks were

 leaving.”116119

           B.      Defendants’ Policies Have a Disparate Impact on Certain
                   Categories of Voters Who Have No Reasonable Alternative
                   Method of Voting Than By Mail.

           144.    143.Because of the risks of voting in person during the COVID-19

 pandemic, burdens on the ability to vote by mail impose a burden on all voters.


 114 See
       Sam Levine, USPS Chief Concedes Changes Causing Delays But Won’t Restore
 Sorting Machines, The Guardian (Aug. 21, 2020), https://www.theguardian.com/us-
 news/2020/aug/21/usps-louis-dejoy-senate-hearing-mail-in-voting; see also Senate
 Hearing with Postmaster General Louis DeJoy August 21 Transcript at 25:52–26:54,
 Rev (Aug. 21, 2020), https://www.rev.com/blog/transcripts/senate-hearing-with-
 postmaster-general-louis-dejoy-august-21-transcript.
 115 See
       generally Senate Hearing with Postmaster General Louis DeJoy August 21
 Transcript, Rev (Aug. 21, 2020), https://www.rev.com/blog/transcripts/senate-
 hearing-with-postmaster-general-louis-dejoy-august-21-transcript.
       116 Postmaster General Louis DeJoy Testimony Transcript August 24: House




118 See generally Senate Hearing with Postmaster General Louis DeJoy August 21 Transcript,
Rev (Aug. 21, 2020), https:ww hearing-with-postmaster-general-louis-dejoy-august-21-transcript.
119 Postmaster General Louis DeJoy Testimony Transcript August 24: House Oversight Hearing
at 4:48:14, Rev (Aug. 24, 2020), httpswbl transcript-august-24-house-oversight-hearing.
      Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 80 of 100



Oversight Hearing at 4:48:14, Rev (Aug. 24, 2020),

https://www.rev.com/blog/transcripts/postmaster-general-louis-dejoy-testimony-

transcript-august-24-house-oversight-hearing.

       145.   144.Still, some voters are more affected by the policies than others. In

particular, DeJoy’s policies will have a disparate impact on certain categories of voters

who have no way to effectuate their right to vote other than by use of USPS’s services.

       146.   145.First, the policies will have a disparate impact on voters whose states

carry out all-mail elections. Voters in Colorado, Hawaii, and Oregon not only face a

receipt- by-Election-Day deadline—they also have no alternative to effectuate their right

to vote without the threat of being disenfranchised by delay, because their states

conduct elections entirely by mail. And although Utah and California have postmark

deadlines, they similarly have no alternative way to exercise their right to vote except by

mail.146.Second, voters for whom COVID-19 poses an especially high health risk— and,

in turn, for whom voting in person poses a risk of serious illness or death—have no



//w.rev.com/blog/transcripts/senate-://ww.rev.com/og/transcripts/postmaster-
general-louis-dejoy-testimony-
           Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 81 of 100




 alternative to effectuate their right to vote. This includes older voters, voters with

 underlying medical conditions, and voters from racial and ethnic minority groups that

 the CDC has found have a disproportionately high incidence of such co-morbidities.

           147.   ThirdSecond, certain voters with disabilities cannot physically get to the

 polls at all, and would thereby rely on mail-in ballots even outside the strictures of the

 pandemic. These voters have no alternative to effectuate their right to vote.

 VII.      Defendants Have Failed to Assert a Plausible Interest That Would
           Justify the Policy Changes.

           148.   DeJoy has repeatedly reiterated two justifications for the policy changes:

 efficiency and cost. Neither supplies a justification sufficient to outweigh the burden that

 Defendants’ policies impose on the right to vote in the month preceding the election on

 November 3, 2020. Moreover, the policy justifications appear to have been pretextual.

           A.     The Purported Justifications Cannot Withstand Scrutiny.

           149.   In his Senate testimony, DeJoy repeatedly described the purpose of his

 measures as improving service and increasing the number of deliveries made on time.117
 120




 ://ww.rev.com/blog/ransripts/senate-://ww.potico.com/news/2020/08/21/louis-dejoy
 s-opening-statement-senate-




120 See, e.g., Senate Hearing with Postmaster General Louis DeJoy August 21 Transcript, Rev
(Aug. 21, 2020), httpswtc hearing-with-postmaster-general-louis-dejoy-august-21-transcript (“But
the change that I made was run to our schedule, run to our transportation schedule. . . . Once we
get all the mail on those trucks, that 97% to 98% of the mail that we move around the country will
be getting to its destination point on time.”); id. (“We’re considering dramatic changes to improve
the service to the American people.”); id. (“I worked with the existing management team to create a
new organization that would look to move forward and give us self-help and drive improvements in
our service, drive cost out of the system, and grow revenues.”); id. (“The analysis that we did was
that if we move the mail on schedule that all late deliveries would have been improved.”); id. (“And
if we adhere to our schedules, that will improve performance.”); see also httpswli hearing-399941
(“While the improvements are dramatic, this effort did expose a need to
           Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 82 of 100




 For example, in response to questioning by Senator Rosen, DeJoy described the

 Late/Extra Trip PoliciesPolicy as follows: “The only change that I made ma’am was that

 the trucks leave on time. Theoretically, everyone should have got their mail faster. . . .

 The analysis that we did was that if we move the mail on schedule that all late deliveries

 would have been improved.”118121

            150.   As Senator Rosen responded, “Obviously, that isn’t the case.”119122 The

 USPS service scores charts pictured above highlight that delivery delays increased

 dramatically in the immediate aftermath of the Late/Extra Trip PoliciesPolicy. See

 supra, sectionVI.A. VI.A. DeJoy’s efficiency justification is further undermined by the

 ensuing reports of delays in mail service in Alabama, Colorado, Connecticut, District of

 Columbia, Illinois,


 117 See,e.g., Senate Hearing with Postmaster General Louis DeJoy August 21
 Transcript, Rev (Aug. 21, 2020), https://www.rev.com/blog/transcripts/senate-
 hearing-with-postmaster-general-louis-dejoy-august-21-transcript (“But the change
 that I made was run to our schedule, run to our transportation schedule. . . . Once we get
 all the mail on those trucks, that 97% to 98% of the mail that we move around the
 country will be getting to its destination point on time.”); id. (“We’re considering
 dramatic changes to improve the service to the American people.”); id. (“I worked with
 the existing management team to create a new organization that would look to move
 forward and give us self-help and drive improvements in our service, drive cost out of
 the system, and grow revenues.”); id. (“The analysis that we did was that if we move the
 mail on schedule that all late deliveries would have been improved.”); id. (“And if we
 adhere to our schedules, that will improve performance.”); see also
 https://www.politico.com/news/2020/08/21/louis-dejoys-opening-statement-senate-
 hearing-399941 (“While the improvements are dramatic, this effort did expose a need to
 realign some of our processing and scheduling that caused mail to miss the scheduled
 transportation, and has temporarily impacted mail and package service performance.”).
 118 Id.   (emphasis added).
            119 Id. Maine, Maryland, Michigan, Minnesota, Missouri, Nevada, New Mexico,


 New York, Ohio, Oregon, Pennsylvania, Rhode Island, South Carolina, Texas, Utah,



121 Id.   (emphasis added).
           Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 83 of 100



 Vermont, Washington, Wisconsin, and Virginia. See supra, section III.C.

           151.   DeJoy himself acknowledged as much in his testimony before the Senate,

 conceding that “[i]n transition there would be an issue”; that “certainly there was a

 slowdown in the mail when-- our production did not meet the schedule”; that “we feel

 bad about what the dip in our service, the level has been”; and that “we did not [do] as

 great a job as we should” in recovering from the “imbalances” created by the

 transition.120123


 realign some of our processing and scheduling that caused mail to miss the scheduled
 transportation, and has temporarily impacted mail and package service performance.”).
 ://ww.rev.com/bl/transcripts/senate-hearing-with-




 122 Id.
123 SenateHearing with Postmaster General Louis DeJoy August 21 Transcript, Rev (Aug. 21,
2020), httpswog postmaster-general-louis-dejoy-august-21-transcript.
           Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 84 of 100




 This rationale is equally deficient with respect to the sorting machines— though DeJoy
 asserted they “are not needed,” his assertion is belied by the fact that delays are already
 soaring and the need for fast-paced sorting will only increase as the election draws nearer.
        152. Even if DeJoy’s policies would generate “longterm improvement” in

 efficiency,121 124 that justification cannot support continuation of the policy in the

 month prior to the November election There are only 68 days remaining until

 Election Day. The month prior to a presidential election that will be overwhelmingly

 carried out by mail is not the time to test run a new policy or the elimination of

 infrastructure and hope the kinks will iron out in time.




 120 Senate  Hearing with Postmaster General Louis DeJoy August 21 Transcript, Rev
 (Aug. 21, 2020), https://www.rev.com/blog/transcripts/senate-hearing-with-
 postmaster-general-louis-dejoy-august-21-transcript.
        121 Id. (statement of Sen. Johnson).


           153.   The remaining justification DeJoy offers is cost.122 125 This justification fails

 to support the continued enforcement of the Late/Extra Trip PoliciesPolicy because it is

 overbroad. USPS’s desire to implement cost-cutting measures from October 15 through

 November 15 is not justified by its need to effectuate a certain annualized savings. USPS

 could still cut costs by implementing these policies after the election, when they would

 not endanger the right to vote.




124 Id.(statement of Sen. Johnson).
125 See, e.g., id. (“And together, we reorganized the organization to move forward on process
improvements, improving service and garnering new business, new revenue and costs.”); id. (“Late
deliveries, late dispatch, extra trips, and all the time and costs associated around this that
approximated $4 billion. We were facing, this was before we had the note, I had $13 billion in cash
and $12.5 billion of payments to make in the next nine months. And no help insight. We had no
help in sight. So I needed to look at a positive impact on cost savings that improved the business.”);
see also httpswli hearing-399941 (“Some may ask, why does the Postal Service need to transform?
To that question, I say that while I am optimistic about the future of the Postal Service, I am also a
realist, and am keenly aware of the magnitude of the financial challenges we face.”).
     Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 85 of 100



://ww.potico.com/news/2020/08/21/louis-dejoys-opening-statement-senate-
      Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 86 of 100




       154.       Because the burden on the Plaintiffs’ right to vote is at its zenith in the

month before the election—when most people are submitting their ballots and the risk

of delay becomes more likely to result in the ballot not being counted—USPS’s limited

fiscal savings in one month’s time cannot justify the infringement on Plaintiffs’ right to

vote. See, e.g., Shapiro v. Thompson, 394 U.S. 618, 633 (1969) (although the

government “has a valid interest in preserving the fiscal integrity of its programs,” it

“may not accomplish such a purpose by” violating its citizens’ fundamental rights);

Frontiero v. Richardson, 411 U.S. 677, 690 (1973) (“[A]lthough efficacious

administration of governmental programs is not without some importance, ‘the

Constitution recognizes higher values than speed and efficiency.’”).



       122 See,   e.g., id. (“And together, we reorganized the organization to move forward

on process improvements, improving service and garnering new business, new revenue

and costs.”); id. (“Late deliveries, late dispatch, extra trips, and all the time and costs

associated around this that approximated $4 billion. We were facing, this was before

we had the note, I had $13 billion in cash and $12.5 billion of payments to make in the

next nine months. And no help insight. We had no help in sight. So I needed to look at

a positive impact on cost savings that improved the business.”); see also

https://www.politico.com/news/2020/08/21/louis-dejoys-opening-statement-senate

- hearing-399941 (“Some may ask, why does the Postal Service need to transform? To

that question, I say that while I am optimistic about the future of the Postal Service, I

am also a realist, and am keenly aware of the magnitude of the financial challenges we

face.”).

       B.         The Purported Justifications Are Pretextual.
        Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 87 of 100



            155.   DeJoy’s justifications are pretextual. As noted above, the President’s own

 statement makes clear that the real purpose of the Challenged Policies is to frustrate

 mail balloting. While President Trump’s statements were made in the context of a

 dispute regarding funding USPS, he expressly linked that lack of funds to USPS’s

 inability to handle the volume of mail ballots that are anticipated in the November

 election.123126

            156.   Although the USPS has sought to justify the Challenged Policies by

 contending that it has insufficient funds, the President has stated both (a) that he

 opposes any increase in funding, and (b) that the consequence of the funding deficit



 ://wwnn.com/2020/08/13/politics/trump-usps-




126 Ellie
        Kaufman et al., Trump says he opposes funding USPS because of mail-in voting, CNN
(Aug. 13, 2020), httpsw.c funding-comments-2020-election/index.html (emphasis added) (“But if
they don’t get those two items that means you can’t have universal mail-in voting because you [sic]
they’re not equipped to have it.”).
       Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 88 of 100




 will be the frustration of mail balloting. When one adds the voluminous evidence of

 President Trump’s opposition to mail balloting, it is reasonable to infer that the reason

 he has opposed an increase in funding for USPS is to effectuate his goal of blocking mail

 balloting.

        157.    DeJoy’s own statements also support a finding of pretext. After vigorously

 defending his policy changes on fiscal grounds, DeJoy curiously diverted from the cost

 rationale in one specific context: the very funding from Congress that the President

 opposes. Senator Scott asked DeJoy: “do you feel like you need a massive federal bailout

 [to] be able to deliver the mail on Election Day?” DeJoy said: “No. I do not need




        123 Ellie   Kaufman et al., Trump says he opposes funding USPS because of mail-in

 voting, CNN (Aug. 13, 2020), https://www.cnn.com/2020/08/13/politics/trump-usps-

 funding-comments-2020-election/index.html (emphasis added) (“But if they don’t get

 those two items that means you can’t have universal mail-in voting because you [sic]

 they’re not equipped to have it.”). a massive--I don't need anything to deliver mail on--

 election night.”124127 Turning down an alternative source of funding that would impose

 no burden on the right to vote indicates that the policies are designed to impose a

 burden on voting rights and not to stabilize USPS’s finances.

                                    CAUSES OF ACTION

                                          COUNT I

 (Ultra Vires Agency Action — Violating the Clear Command of Section 3661
                     of the Postal Reorganization Act)

127 SenateHomeland Security and Governmental Affairs Committee Hearing on USPS Operations
During COVID-19 and the Elections, CQ Congressional Transcripts, (Aug. 21, 2020),
https://plus.cq.com/alertmatch/454024321?0&deliveryId=64865645&uid=congression
altranscripts-5990233&utm_medium=alertemail&utm_source=alert&openinplus=true.
     Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 89 of 100




      158.   Plaintiffs re-allege and incorporate by reference each allegation contained

in the preceding paragraphs as though fully set forth herein.

      159.   USPS has a clear, indisputable, and non-discretionary duty to request an

advisory opinion from the Postal Regulatory Commission before making “any change in
      Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 90 of 100




the nature of postal services which will generally affect service on a nationwide or

substantially nationwide basis.” 39 U.S.C. § 3661(b) (“When the Postal Service

determines that there should be a change in the nature of postal services which will

generally affect service on a nationwide or substantially nationwide basis, it shall submit

a proposal, within a reasonable time prior to the effective date of such proposal, to the

Postal Regulatory Commission requesting an advisory opinion on the change.”).

       160.   USPS’s discharge of its duty to request an advisory opinion, initiates a

notice and comment period. After USPS’s request, the Commission must offer “an

opportunity for hearing on the record,” under the process established by the


       124 Senate   Homeland Security and Governmental Affairs Committee Hearing

on USPS Operations During COVID-19 and the Elections, CQ Congressional

Transcripts, (Aug. 21, 2020),

https://plus.cq.com/alertmatch/454024321?0&deliveryId=64865645&uid=congress

ion

altranscripts-5990233&utm_medium=alertemail&utm_source=alert&openinplus=tr

ue. Administrative Procedure Act, for the benefit of and to receive comments on the

proposal from “the Postal Service, users of the mail, and an officer of the Commission

who shall be required to represent the interests of the general public.” 39 U.S.C.

§ 3661(c).

       161.   Plaintiffs are “users of the mail” under 39 U.S.C. § 3661(c).

       162.   Defendants’ Late/Extra Trip Policies havePolicy has affected and will

affect postal services on a nationwide or substantially nationwide basis.

       163.   Defendants did not request of the Postal Regulatory Commission an

advisory opinion “prior to” implementing the Late/Extra Trip PoliciesPolicy

described herein that havehas affected or will affect postal services on a nationwide or
        Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 91 of 100



substantially nationwide basis, violating the clear and indisputable command of §

3661.

        164.   Defendants acted ultra vires when they issued the Late/Extra Trip

PoliciesPolicy described herein without abiding the clear and indisputable command of

§ 3661.

        165.   As users of the mail, Plaintiffs have a clear and indisputable right to

Defendants’ compliance with the requirements of § 3661.

                                             58
       Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 92 of 100




        166.   Because of Defendants’ actions in violation of § 3661, Plaintiffs have been

 denied the opportunity to comment during a hearing under procedures required by §

 3661(c) on the Late/Extra Trip PoliciesPolicy and other changes affecting postal

 services on a nationwide or substantially nationwide basis, as described herein, before

 their implementation.

        167.   Nonstatutory judicial review is available in this Court.125128


        125 Thereis no possibility for judicial review by this Court or another Court under
 the Administrative Procedure Act or any other specific or general statutory review
 provision. See Mittleman v. Postal Reg. Comm’n, 757 F.3d 300, 305 (D.C. Cir. 2014)

        168.   The Postal Regulatory Commission may receive complaints about

 Defendants’ failure to comply with § 3661. However, § 3661 sets out no requirement

 that a user of the mail pursue relief before the Commission prior to filing suit.

 Moreover, this Court’s review would forestall irreparable injury to Plaintiffs because the

 election in which they plan to vote by mail will occur in 68 days, but the Commission is

 under no obligation to resolve complaints until they have been pending for at least 90

 days. See 29 U.S.C. § 3662(a)(1). This Court’s review is also warranted and required

 because it can offer remedies not available before the Commission and for reasons of

 judicial economy.

        169.   Plaintiffs will suffer irreparable injury if the changes described herein take

 effect without Defendants’ compliance with § 3661.

        170.   The public interest favors declaring unlawful the changes to postal services

 that Defendants have implemented without observing the requirement of § 3661.


128 Thereis no possibility for judicial review by this Court or another Court under the
Administrative Procedure Act or any other specific or general statutory review provision. See
Mittleman v. Postal Reg. Comm’n, 757 F.3d 300, 305 (D.C. Cir. 2014) (“[W]e have observed that
the Postal Service is exempt from review under the Administrative Procedure Act.” (quotation
       Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 93 of 100




172.
       171.   For these reasons, Plaintiffs are entitled to (1) a declaration that

Defendants acted unlawfully by adopting changes in violation of § 3661; (2) an order

directing Defendants to “submit a proposal . . . to the Postal Regulatory Commission

requesting an advisory opinion on the” changes described herein; and (3) an injunction

barring Defendants and their agents from implementing the Late/Extra Trip

PoliciesPolicy without first receiving an advisory opinion from the Postal Regulatory

Commission.




       (“[W]e have observed that the Postal Service is exempt from review under the

Administrative Procedure Act.” (quotation marks omitted)).

                                        COUNT II

  (Undue Burden on the Right to Vote in Violation of the U.S. Constitution)

       172.   Plaintiffs re-allege and incorporate by reference each allegation contained

in the preceding paragraphs as though fully set forth herein.

       173.   The United States Constitution guarantees that “all qualified voters have a

constitutionally protected right to vote . . . and to have their votes counted.” Reynolds v.

Sims, 377 U.S. 533, 554 (1964).

       174.   This fundamental right to vote is rooted in “the right of individuals to


marks omitted)).
          Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 94 of 100



 associate for the advancement of political beliefs, and the right of qualified voters,

 regardless of their political persuasion, to cast their votes effectively.” Williams v.

 Rhodes, 393 U.S. 23, 30 (1968). These protections are typically articulated as First and

 Fourteenth Amendment rights in suits against state actors. Anderson v. Celebrezze, 460

 U.S. 780, 787 (1983); Burdick v. Takushi, 504 U.S. 428, 434 (1992). Here, the First and

 Fifth Amendments provide the same guarantees and forbid the federal government from

 imposing undue burdens on the right to vote.

          175.   Under the Anderson-Burdick line of cases, the government cannot

 unreasonably burden the right to vote—if the character and magnitude of the injury

 inflicted upon voting rights outweighs the state interests justifying the challenged

 restriction, then the restriction is unconstitutional.

          176.   Defendants’ actions, as described herein, including the Challenged Policies

 and other changes to USPS capacity since DeJoy was appointed Postmaster General, will

 and have unreasonably and severely burdened Plaintiffs’ right to vote by causing delays

 that effectively disenfranchise voters.

          177.   In evaluating burdens on the right to vote, a “majority of the Crawford

 Court determined that ‘[i]t matters . . . whether the effects of a facially neutral and

 nondiscriminatory law are unevenly distributed across identifiable groups.’” League of

 Women Voters of Fla., Inc., v. Detzner, 314 F. Supp. 3d 1205, 1216 (N.D. Fla.

 2018).126129

          178.   The burden imposed by the Challenged Policies is especially severe for

 individuals who have no reasonable alternative method to exercise their right to vote,


129 Seealso Weinberger v. Wiesenfeld, 420 U.S. 636, 638 n.2 (1975) (explaining that Supreme
Court’s “approach to Fifth Amendment equal protection claims has always been precisely the same
as to equal protection claims under the Fourteenth Amendment”).
       Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 95 of 100



including (i) voters in states that conduct elections entirely by mail; (ii) voters with

disabilities who cannot physically get to their polling place; and (iii)

(ii)   voters who face increased risk of serious illness or death from voting during the

COVID-19 pandemic, such as voters with underlying medical conditions, older voters,

and voters from racial and ethnic minority groups.

          179.   Defendants’ actions are not justified by any legitimate governmental

interest. As a result of the actions described herein, Defendants have violated and

continue to violate the U.S. Constitution’s protections against undue burdens on the

right to vote.




126 See
      also Weinberger v. Wiesenfeld, 420 U.S. 636, 638 n.2 (1975) (explaining that
Supreme Court’s “approach to Fifth Amendment equal protection claims has always
been precisely the same as to equal protection claims under the Fourteenth
Amendment”).



                                  PRAYER FOR RELIEF

WHEREFORE, the Plaintiffs request that this Court enter a judgment against Defendants

and award Plaintiffs the following relief:

          A. A declaration that USPS has violated the requirements of 39 U.S.C. § 3661 by

             making a change or changes “in the nature of postal services which will
  Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 96 of 100



       generally affect service on a nationwide or substantially nationwide basis,” as

       described herein, without first requesting an advisory opinion of the Postal

       Regulatory Commission, thereby denying “users of the mail” the opportunity

       to participate in a “hearing on the record” before the Postal Regulatory

       Commission about the proposed changes before implementation;

   B. A writ of mandamus to compelAn order compelling USPS to discharge its duty

       to request an advisory opinion of the Postal Regulatory Commission on any

       and all proposed “changes in the nature of postal services which will generally

       affect service on a nationwide or substantially nationwide basis,” as described

       herein, before implementing any such proposed changes;

   C. Preliminary and permanent injunctions barring Defendants and their agents,

       officers, employees, and successors, and all persons acting in concert with

       each or any of them or under their direction from implementing any and all

       “changes in the nature of postal services which will generally affect service on

       a nationwide or substantially nationwide basis” that are planned, were

       adopted, and/or have been implemented without the Postal Service

       discharging its duty to request an advisory opinion of the Postal Regulatory

       Commission regarding any such proposed changes;

D. Vacatur of any agency action, order, notice, decision, or policy statement issued

   by Defendants or their agents, officers, employees, and successors, or any persons

   acting in concert with each or any of them or acting under their direction that

   implement or purport to implement any and all “changes in the nature of postal

   services which will generally affect service on a nationwide or substantially

   nationwide basis,” as described herein, that are planned, were adopted, and/or
  Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 97 of 100



   have been implemented without USPS discharging its duty to request an advisory

   opinion of the Postal Regulatory Commission regarding such proposed changes;

E. A declaration that Defendants’ actions, as described herein, violated the First

   Amendment to the United States Constitution.

F. A declaration that Defendants’ actions, as described herein, violated the Fifth

   Amendment to the United States Constitution.

G. Preliminary and permanent injunctions barring Defendants and their agents,

   officers, employees, and successors, and all persons acting in concert with each

   or any of them or under their direction from enforcing any policies that

   unreasonably burden the fundamental right to vote, including the Challenged

   Policies;

H. Appointment of an independent monitor to oversee Defendants’ compliance

   with the terms of the Court’s order;

I. Award Plaintiffs reasonable costs, including reasonable attorneys’ fees; and

J. Any and all additional relief that this Court deems just and proper.
     Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 98 of 100




                                   Respectfully submitted,

                                   /s Shankar Duraiswamy

                                   Shankar Duraiswamy (D.C. Bar No. 501702)
                                   Megan C. Keenan (D.C. Bar No. 1672508)
                                   Sarah Suwanda (D.C. Bar No. 1685531)
                                   Virginia Williamson (D.C. Bar No. 187220)
                                   James M. Smith (D.C. Bar No. 987082)
                                   COVINGTON & BURLING LLP
                                   One CityCenter 850 Tenth Street, NW
                                   Washington, DC 20001-4956
                                   (202)662-6000
                                   sduraiswamy@cov.com
                                   mkeenan@cov.com
                                   ssuwanda@cov.com
                                   vwilliamson@cov.com
                                   jmsmith@cov.com

                                   Robert D.
                                   Fram* Diane
                                   Ramirez*
                                   COVINGTON & BURLING LLP Salesforce Tower
                                   415 Mission Street, Suite 5400 San Francisco,
                                   CA 94105-2533 (415) 591-6000
                                   rfram@cov.com
                                   dramirez@cov.com

                                   John Fraser* COVINGTON & BURLING LLP The
                                   New York Times Building 620 Eighth Avenue
                                   New York, NY 10018-1405 (212) 841-1000
                                   jfraser@cov.com

                                   Date: August 28, 2020                   *Pro
                                   Hac Vice forthcoming



Date: September 8, 2020
  Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 99 of 100




Document comparison by Workshare 9.5 on Tuesday, September 8, 2020 7:10:53
PM
Input:
                    file://G:\Public\Keenan, Megan - G\USPS\8.28.20
Document 1 ID       Filing\Vote Forward v. USPS - File-Stamped Complaint
                    (8.28.20).pdf
Description         Vote Forward v. USPS - File-Stamped Complaint (8.28.20)
                    file://G:\Public\Keenan, Megan - G\USPS\9.8.20
Document 2 ID       Filing\Amended Complaint\USPS Amended Complaint -
                    Final.pdf
Description         USPS Amended Complaint - Final
Rendering set       Standard

Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell

Statistics:
                    Count
Insertions                               630
Deletions                                769
Moved from                                20
Moved to                                  20
Style change                               0
Format changed                             0
 Case 1:20-cv-02405-EGS Document 15-4 Filed 09/08/20 Page 100 of 100




Total changes                     1439
